EXHIBIT 10.1

EXECUTION COPY

ASSET PURCHASE AGREEMENT

Dated as of February 13, 2008

By and Among

MACROVISION CORPORATION

and

FLEXCO HOLDING COMPANY, INC.



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
February 13, 2008, by and among Macrovision Corporation, a Delaware corporation
(“Mars”) and certain Affiliates of Mars to be identified by Mars to take part in
the transaction (collectively with Mars, “Sellers” and each individually with
Mars, a “Seller”) and Flexco Holding Company, Inc., a Delaware corporation
(“Pluto”) and certain Affiliates of Pluto to be identified by Pluto to take part
in this transaction (collectively with Pluto, “Buyers” and each individually
with Pluto, a “Buyer”). Prior to the Closing, each of Mars and Pluto will inform
the other of any of its Affiliates which will become a party to any Transaction
Documents as of the Closing. Each of Mars and Pluto acknowledges and agrees that
the other retains the right to have all of its obligations performed by, and all
of its rights inure to the benefit of, its identified Affiliates; provided,
however, that any such designation of Affiliates will not relieve such party of
its obligations under the Transaction Documents, to the extent such identified
Affiliates fail to perform such obligations. Each of Sellers and Buyers may
hereafter be referred to as a “party” or collectively as “parties.”

RECITALS:

A. Seller is engaged, among other things, in the business of designing,
manufacturing, marketing, selling and supporting its software business, which
consists of entitlement management and software asset management solutions
comprised of the FLEXnet segment and a suite of software installation and
packaging solutions comprised of the Installer and the AdminStudio segments (the
“Business”);

B. The Installer segment of the Business is comprised of: (i) the InstallShield
Windows installation tool, (ii) the InstallAnywhere installation toolset, and
(iii) the InstallShield Collaboration product; and the AdminStudio segment of
the Business is comprised of: (i) the AdminStudio toolset, and (ii) the Workflow
Manager application management system;

C. The FLEXnet segment of the Business is comprised of the FLEXnet Publisher,
FLEXnet Operations, FLEXnet Delivery, FLEXnet Connect and FLEXnet Manager
solutions;

D. Buyer is interested in purchasing, and Seller is interested in selling, the
Business, including, without limitation, all of Seller’s right, title and
interest in, to and under certain assets, properties and rights of the Business
as set forth herein; and

E. The Parties desire that Seller sell, assign, transfer, convey and deliver to
Buyer, and that Buyer purchase from Seller, the Purchased Assets (as defined
below) that are owned by Seller, that Seller convey the rights in the Licensed
Assets (as defined below), that Buyer convey the rights in the Licensed-Back
Assets (as defined below), and that Buyer assume from Seller the Assumed
Liabilities (as defined below), subject to the terms and conditions set forth in
this Agreement (the “Acquisition”), and desire to enter into a Transitional
Services Agreement in substantially the form attached hereto as Exhibit A (the
“Transitional Services Agreement”).

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises contained herein, and
intending to be legally bound hereby, the Parties hereby agree as follows:

ARTICLE I

Purchase and Sale of the Assets;

Purchase Price; Possession

1.1 Assets, Liabilities and License Back.

(a) Purchased Assets. Upon the terms and subject to the conditions of this
Agreement, as of the Closing, Buyer shall purchase from Seller, and Seller shall
sell, assign, transfer, convey and deliver to Buyer, all of Seller’s right,
title and interest in, to and under the assets (i) exclusively used in the
operation of the Business or (ii) otherwise described on Exhibit B (collectively
the “Purchased Assets”).

(b) Excluded Assets. Seller shall not sell, assign, transfer, convey or deliver
to Buyer hereunder, and Buyer shall not purchase hereunder, any assets of Seller
or Seller’s business of whatever nature whether presently in existence or
arising hereafter, except for the Purchased Assets, and any such assets other
than Purchased Assets, are herein referred to as “Excluded Assets”. However,
Seller hereby grants Buyer certain rights to the Excluded Assets listed in
Schedule 1.1(b) (the “Licensed Assets”) which rights are also described in
Schedule 1.1(b). THE LICENSED ASSETS ARE LICENSED TO BUYER “AS IS” WITHOUT
WARRANTY OF ANY KIND, AND SELLER DISCLAIMS ALL WARRANTIES PERTAINING THERETO,
WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

(c) Liabilities Assumed by Buyer. Upon the terms and subject to the conditions
of this Agreement, and in reliance on the representations, warranties, covenants
and agreements made by Seller herein, effective as of the Closing Date, Buyer
shall assume and be obligated pursuant to this Agreement to pay when due,
perform or discharge only the debts, claims, liabilities, obligations and
expenses described below and on Schedule 1.1(c) (collectively, the “Assumed
Liabilities”):

(i) (A) product liability for the Inventory; and (B) executory obligations
arising from the Assumed Contracts which are to be performed after the Closing
Date; provided, however, that Buyer shall not assume any (x) accrued legal costs
or expenses related to any Excluded Liabilities, or (y) obligations arising from
any Contracts attributable or relating to the Business, the rights to which are
not, for any reason, assigned to Buyer as required pursuant to the terms of this
Agreement;

(ii) Buyer’s share of Transfer Taxes in accordance with Section 1.3;

(iii) subject to Section 7.8, all Liabilities in connection with, arising under
or pursuant to, the Seller Intellectual Property comprising a portion of the
Purchased Assets, whether or not occurring prior to the Closing Date;

(iv) all Liabilities of Seller with respect to accrued vacation and severance,
if any, of all the Retained Employees;

 

2



--------------------------------------------------------------------------------

(v) all Liabilities of Seller with respect to its office leases in Schaumburg,
Illinois, Cheshire, England, and Maidenhead, England;

(vi) Liabilities of Seller to accept returns or to provide product warranty
services with respect to customers of the Business, regardless of when the
products or services associated with the Business were purchased; and

(vii) all current trade accounts payable, current accrued expenses and other
current liabilities, in each case to the extent related to the Business arising
in the ordinary course of business consistent with past practice and calculated
in accordance with GAAP (the “Accounts Payable”).

Buyer shall indemnify Seller with respect to the Assumed Liabilities in
accordance with Article VII. Seller shall retain (and thereafter pay, perform,
discharge or otherwise satisfy in accordance with their respective terms, and
indemnify Buyer with respect thereto in accordance with Article VII hereof), all
other liabilities not specifically identified above and/or on Schedule 1.1(c).

(d) Excluded Liabilities. Except as set forth in Section 1.1(c) or any other
express provision of this Agreement, Buyer shall not assume or otherwise become
obligated pursuant to this Agreement to pay when due, perform or discharge any
debts, claims, liabilities, obligations, damages or expenses of Seller (whether
known or unknown, contingent or absolute, or arising before, on or after the
Closing Date), including, without limitation, any (i) liability for Taxes (other
than Taxes that are otherwise expressly attributed to or assumed by Buyer
pursuant to this Agreement); (ii) obligations under Contracts of Seller not
constituting Assumed Contracts; (iii) payment of any amounts pursuant to
retention, stay bonus or similar agreements entered into prior to the Closing by
Seller in connection with or related to the transactions contemplated by this
Agreement; (iv) obligations of Seller incurred in connection with Seller’s
operation of business activities other than the Business; (v) obligations
related to intellectual property infringement claims known to Seller prior to
the Closing Date; (vi) obligations with respect to being a member or part of
Seller’s control group or affiliated group, or by virtue of being owned or
controlled by Seller, under ERISA, or with respect to discrimination, wrongful
termination or other employee claims the underlying facts of which relate to the
pre-Closing period; (vii) obligations with respect to formerly leased or owned
real properties; (viii) obligations with respect to offsite disposal of
hazardous substances; (ix) any liability or obligation of Seller arising out of
or relating to the execution and delivery of this Agreement, including any claim
for payment of fees and/or expenses as a broker or finder in connection with the
origination, negotiation, execution or consummation of this Agreement based upon
any alleged agreement between the claimant and Seller; (x) any of Seller’s
liabilities or obligations for indebtedness other than Assumed Liabilities;
(xi) any liability or obligation relating to any Excluded Asset; (xii) any
accrued expenses (to the extent not included in the definition of Accounts
Payable); and (xiii) obligations with respect to any Actions pending or
threatened prior to the Closing Date (collectively, the “Excluded Liabilities”).

(e) License Back. Effective as of the Closing, upon the terms and subject to the
conditions of this Agreement, Buyer grants to Seller a fully-paid, perpetual,
irrevocable, world-wide, transferable, assignable, sublicensable, non-exclusive
license to use the Purchased Assets set forth in Schedule 1.1(e) (the
“Licensed-Back Assets”) without restriction outside the

 

3



--------------------------------------------------------------------------------

Business. For the avoidance of doubt, fields of use relating to: (i) the
existing businesses of Seller other than the Business, as currently conducted,
or as publicly disclosed to be contemplated to be conducted, and (ii) any of the
existing businesses to be acquired in the acquisition of Gemstar-TV Guide
International, Inc., both (i) and (ii), as publicly disclosed in Seller’s Form
8-K and Rule 425 filings with the Securities and Exchange Commission between
December 1, 2007 and the date of this Agreement, shall not be considered to be
in the field of the Business. THE LICENSED-BACK ASSETS ARE LICENSED TO SELLER
“AS IS” WITHOUT WARRANTY OF ANY KIND, AND BUYER DISCLAIMS ALL WARRANTIES
PERTAINING THERETO, WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION,
THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT.

1.2 Purchase Price and Payment Terms.

(a) The aggregate purchase price for the Purchased Assets and the rights granted
to the Licensed Assets in Section 1.1(b) (the “Cash Purchase Price”) is
$200,000,000 adjusted by the amount (if any) by which the Business’s Working
Capital as shown on the Closing Statement (the “Closing Working Capital”) is
more or less than $28,000,000 (not more than $20,000,000 of which will be cash
at Buyer’s election not less than 10 days prior to the Closing). “Working
Capital” means the net book value as of the Closing Date of (i) cash plus
Accounts Receivable (as such term is defined in Exhibit B) minus (ii) the
Accounts Payable. Working Capital shall be calculated in the manner set forth on
Schedule 1.2(a).

(b) At the Closing, Buyer shall purchase from Seller the Purchased Assets and
the rights to the Licensed Assets described in Section 1.1(b), and shall assume
the Assumed Liabilities.

(c) At the Closing, Buyer shall deliver to Seller $200,000,000 in immediately
available funds.

(d) Within ninety (90) days following the Closing Date, Buyer shall deliver to
Seller a statement (in its final and binding form as determined below, the
“Closing Statement”) setting forth the Closing Working Capital as of the close
of business on the day before the Closing Date. The Closing Statement shall
include all known adjustments required in a year-end closing of the books and
shall be prepared in accordance with GAAP. Seller shall cooperate as reasonably
requested in connection with the preparation of the Closing Statement. During
the 30-day period immediately following Seller’s receipt of the Closing
Statement, Seller shall be permitted to review Buyer’s working papers related to
the preparation of the Closing Statement and determination of the Closing
Working Capital. The Closing Statement shall become final and binding upon the
parties thirty (30) days following Seller’s receipt thereof, unless Seller shall
give written notice of its disagreement (a “Notice of Disagreement”) to Buyer
prior to such date. Any Notice of Disagreement shall specify in reasonable
detail the nature and dollar amount of any disagreement so asserted. If a timely
Notice of Disagreement is received by Buyer, then the Closing Statement (as
revised in accordance with clause (x) or (y) below) shall become final and
binding upon the parties on the earliest of (x) the date the parties resolve in
writing any differences they have with respect to the matters specified in the
Notice of Disagreement or (y) the date all matters in dispute are finally
resolved in writing by the Accounting Firm. During the

 

4



--------------------------------------------------------------------------------

twenty (20) days following delivery of a Notice of Disagreement, Buyer and
Seller shall seek in good faith to resolve in writing any differences which they
may have with respect to the matters specified in the Notice of Disagreement.
Following delivery of a Notice of Disagreement, Buyer and its agents and
representatives shall be permitted to review Seller’s and its representatives’
working papers relating to the Notice of Disagreement. If, at the end of the
20-day period referred to above, the matters in dispute have not been fully
resolved, then the parties shall submit to a mutually agreed upon independent
accounting firm (the “Accounting Firm”) for review and resolution of all matters
(but only such matters) which remain in dispute, and the Accounting Firm shall
make a final determination of the Closing Working Capital to the extent such
amounts are in dispute, in accordance with the guidelines and procedures set
forth in this Agreement. The parties will cooperate with the Accounting Firm
during the term of its engagement. In resolving any matters in dispute, the
Accounting Firm may not assign a value to any item in dispute greater than the
greatest value for such item assigned by Buyer, on the one hand, or Seller, on
the other hand, or less than the smallest value for such item assigned by Buyer,
on the one hand, or Seller, on the other hand. The Accounting Firm’s
determination will be based solely on presentations by Buyer and Seller which
are in accordance with the guidelines and procedures set forth in this Agreement
(i.e., not on the basis of an independent review). The Closing Statement and the
determination of the Closing Working Capital shall become final and binding on
the parties on the date the Accounting Firm delivers its final resolution in
writing to the parties (which the Accounting Firm shall be instructed to deliver
not more than forty-five (45) days following submission of such disputed
matters). The fees and expenses of the Accounting Firm shall be shall be paid by
the party determined by the Accounting Firm to be the non-prevailing party in
connection with the dispute; provided, however, that if the Accounting Firm
shall determine in its reasonable discretion that neither party shall be the
non-prevailing party, then such fees and expenses shall be borne 50% by the
Seller and 50% by the Buyer.

(e) If $200,000,000 is greater than the Cash Purchase Price, Seller shall,
within three (3) business days after the Closing Statement becomes final and
binding on the parties, make payment by wire transfer to Buyer, in immediately
available funds the amount of such difference.

(f) If the Cash Purchase Price is greater than $200,000,000, Buyer shall, within
three (3) business days after the Closing Statement becomes final and binding on
the parties, make payment by wire transfer to Seller, in immediately available
funds the amount of such difference.

1.3 Sales, Use and Transfer Taxes. To the extent that the Transfer Taxes do not
exceed $1,000,000, Buyer and Seller shall each be responsible for one half of
any sale or use, transfer, value added, real property gains, excise, stamp or
other similar Taxes (“Transfer Taxes”) imposed by reason of the transfer of the
Purchased Assets, the license rights granted in Section 1.1(b) and the Assumed
Liabilities provided hereunder and any deficiency, interest or penalty asserted
with respect thereto. The party which is obligated by law to remit the Transfer
Tax to the applicable governmental agency shall pay the entire Transfer Tax when
due, and shall be reimbursed one-half of the Transfer Tax using the
reimbursement procedures set forth in Section 4.7(f). Buyer and Seller agree to
cooperate to the extent legally permitted to minimize any transfer taxes arising
out of or relating to the transactions contemplated by this Agreement, including
without limitation by Buyer accepting delivery of software assets located in the
State

 

5



--------------------------------------------------------------------------------

of California by electronic transmission from Seller’s place of business to
Buyer’s computers in accordance with California Sales and Use Tax Regulation
1502(f)(1)(D), with Seller having no obligation to deliver any tangible assets
in connection with the delivery of such software. To the extent that the
Transfer Taxes exceed $1,000,000 (such amount, the “Excess Transfer Taxes”),
Seller shall be responsible for paying, shall promptly discharge when due, and
shall reimburse, indemnify and hold harmless Buyer from, any such Excess
Transfer Taxes imposed by reason of the transfer of the Purchased Assets and the
Assumed Liabilities provided hereunder and any deficiency, interest or penalty
asserted with respect thereto.

1.4 Transfer of Purchased Assets and Assumed Liabilities. The Purchased Assets
shall be sold, conveyed, transferred, assigned and delivered, and the Assumed
Liabilities shall be assumed, pursuant to transfer and assumption agreements,
deeds, endorsements, consents or other instruments in such form as is necessary
to effect a conveyance of good right, title and interest in, to and under the
Purchased Assets and an assumption of the Assumed Liabilities in the
jurisdictions in which such transfers are to be made, and which shall be
satisfactory to the Buyer and the Seller, to be executed and delivered (upon the
terms and subject to the conditions hereof) on the Closing Date by the Seller
and/or its applicable subsidiaries and the Buyer.

1.5 Procedures for Assets and Contracts Not Transferable. Notwithstanding
anything to the contrary contained in this Agreement, to the extent that the
sale, conveyance, transfer, assignment or delivery or attempted sale,
conveyance, transfer, assignment or delivery to the Buyer of any Purchased Asset
is prohibited by applicable law or would require any governmental or third-party
authorizations, approvals, consents or waivers (collectively, “Consents”) or
would constitute a breach or would in any way adversely affect the rights of the
Buyer to any Purchased Asset, each of the Seller and the Buyer shall use its,
and shall cause its subsidiaries and Affiliates to use their respective,
commercially reasonable efforts to obtain such Consents prior to the Closing and
if any such Consents shall not have been obtained prior to the Closing, this
Agreement shall not constitute an agreement to sell, convey, transfer, assign or
deliver (or a sale, conveyance, transfer, assignment or delivery of) such
Purchased Asset if any of the foregoing would constitute a breach of applicable
Law or the rights of any third party; provided, however, that, subject to the
satisfaction or waiver of the conditions set forth in this Agreement, the
Closing shall occur notwithstanding the foregoing on the terms set forth herein;
and provided further, however, that the Seller shall not be relieved of its
obligation to sell, convey, transfer, assign and deliver, and the Buyer of its
obligation to purchase, such Purchased Assets. Following the Closing, the
parties shall use their commercially reasonable efforts and shall cooperate with
each other to obtain promptly such Consents. If such Consent is obtained, Seller
shall, and shall cause its subsidiaries and Affiliates to, promptly convey,
transfer, assign and deliver, or cause to be conveyed, transferred, assigned and
delivered, such Purchased Asset to the Buyer. The provisions of this Section 1.5
shall not in any way limit the Buyer’s rights under this Agreement in the event
that the conditions to Closing are not satisfied.

1.6 Payments Post-Closing. If, following the Closing Date, the Seller or any of
its subsidiaries receives any payment or other proceeds (including the benefit
of a mistaken payment) (i) relating to any Purchased Assets, or (ii) otherwise
relating to the conduct or operation of the Business after the Closing Date, the
Seller shall, and shall cause its subsidiaries to, promptly remit to the Buyer
the amount of any such payments to the extent relating to the Purchased Assets.

 

6



--------------------------------------------------------------------------------

ARTICLE II

Representations and Warranties of Seller

Seller represents and warrants to Buyer as follows, subject to such exceptions
as are disclosed in a disclosure schedule supplied by Seller to Buyer (the
“Disclosure Schedule”), which exceptions shall be deemed to be representations
and warranties as if made hereunder, as of the date of this Agreement and as of
the Closing Date. The Disclosure Schedule exceptions shall be arranged according
to specific sections in this Article II and shall provide exceptions to, or
otherwise qualify in reasonable detail, only the corresponding section in this
Article II and any other section in this Article II where it is reasonably
apparent that the disclosure would reasonably be expected to apply to such other
section. For the avoidance of doubt, each of the representations and warranties
set forth in this Article II shall be read as applying equally to each of the
Sellers and all references herein to the “Seller” shall be read to include, as
appropriate, each Seller.

2.1 Organization. Seller is a corporation, duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its formation and has
the power and authority to conduct the Business as it is presently being
conducted and to sell and convey the Purchased Assets to Buyer. With respect to
the Business, Seller is duly qualified or licensed to do business and is in good
standing as a foreign company in each of the jurisdictions in which Seller
currently operates, and there are no other jurisdictions in which the conduct of
its business or the ownership or lease of its assets requires such qualification
under applicable law.

2.2 Authorization. The execution and delivery of this Agreement and each
agreement, instrument, certificate and document being or to be executed and
delivered by a Party pursuant to this Agreement (each a “Transaction Agreement”)
by Seller and the performance of all obligations hereunder and thereunder have
been duly authorized and no other action or approval is necessary for the
execution, delivery or performance of this Agreement and each Transaction
Agreement by Seller. Seller has the requisite corporate power and authority to
execute and deliver this Agreement, each Transaction Agreement and such other
agreements and instruments as are contemplated hereby. This Agreement and each
Transaction Agreement has been duly executed and delivered by Seller and is a
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect, relating to or limiting creditors’ rights generally and (b) general
principles of equity (whether considered in an action in equity or at law).

2.3 No Conflict. Except for the filings, permits, authorizations, consents and
approvals as may be required under, and other applicable requirements of, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), neither the execution and delivery of this Agreement or any Transaction
Agreement by Seller, nor the consummation of the transactions contemplated
hereunder, will:

(a) except for such conflicts, breaches or defaults as would not (i) affect, in
any material respect, Seller’s ability to convey the Purchased Assets or
otherwise complete the transactions contemplated hereunder, or (ii) materially
affect the Business or the Buyer’s ability

 

7



--------------------------------------------------------------------------------

to conduct the Business following the Closing, conflict with or result in a
breach by Seller, or constitute default by Seller under, or create an event
that, with the giving of notice or the lapse of time, or both, would be a
default under or breach of, any of the terms, conditions or provisions of:
(W) any material mortgage, lease, deed of trust, pledge, loan or credit
agreement, license agreement, or any other material Contract to which any of the
Purchased Assets is subject, (X) the Certificate of Incorporation or Bylaws of
Seller, or (Y) any judgment, order, writ, injunction, decree or demand of any
nation or any state, commonwealth, territory, possession or tribe and any
political subdivision, courts, departments, commissions, boards, bureaus,
agencies or other instrumentalities of any of the foregoing (a “Governmental
Entity”) to which any of the Purchased Assets are subject;

(b) result in the creation or imposition of any material lien, mortgage, pledge,
security interest, charge or encumbrance of any kind, whether voluntary or
involuntary, (including any conditional sale or other title retention agreement,
any lease in the nature thereof, and any agreement to give any security
interest) (collectively, an “Encumbrance”) upon the Purchased Assets;

(c) require the consent, approval or authorization of, or declaration, filing or
registration with, any Governmental Entity or other Person to be made or
obtained by Seller in connection with the execution and delivery by Seller of
this Agreement or any of the Transaction Agreements and the consummation of the
transactions contemplated hereby; or

(d) subject to obtaining necessary consents, approvals and actions, making
necessary filings and giving required notices, violate any provision of
applicable law relating to the Business or the Purchased Assets (other than such
conflicts, violations or breaches which would not, in any material respect,
adversely affect (i) the validity or enforceability of this Agreement or any of
the Transaction Agreements, or (ii) Seller’s ability to convey the Purchased
Assets free and clear of any claims or Encumbrances or otherwise complete the
transactions contemplated hereunder). As used in this Agreement, any reference
to any fact, circumstance, event, effect or change having a “Material Adverse
Effect” or a “material adverse change” means a fact, circumstance, event, effect
or change that is materially adverse to the Business, or when used in reference
to a party, the business or financial condition of such party and its
subsidiaries, taken as a whole, but shall not include events or effects relating
to or resulting from (A) changes in general economic or political conditions on
the securities, credit or financial markets to the extent such changes do not
have a materially disproportionate impact on the Business or such party and its
subsidiaries, taken as a whole; (B) changes or developments in the industries in
which the Business operates to the extent such changes or developments do not
disproportionately impact the Business; (C) changes in law to the extent such
changes do not disproportionately impact the Business or such party;
(D) compliance with the terms of, or the taking of any actions required to be
taken (other than the failure to perform a covenant or deliver the Purchased
Assets) by the Agreement; (E) any acts of terrorism or war to the extent such
acts do not disproportionately impact the Business or such party; (F) changes in
generally accepted accounting principles or the interpretation thereof to the
extent such changes do not disproportionately impact the Business or such party;
(G) any litigation relating to the announcement, negotiation, execution or
performance of this Agreement or the transactions contemplated hereby; and
(H) any failure to meet internal or published projections, forecasts or revenue
or earning predictions for any period (but, for the avoidance of doubt, not the
underlying facts and circumstances).

 

8



--------------------------------------------------------------------------------

2.4 Judgments; Litigation. There is no (a) outstanding judgment, order, decree,
award, stipulation or injunction of any Governmental Entity against Seller, the
Purchased Assets or the Business which seeks to or is reasonably likely to have
the effect of preventing Seller from conveying the Purchased Assets, or
(b) action, suit, arbitration, hearing, inquiry, proceeding, complaint, charge
or investigation, whether civil, criminal or administrative (“Action”), by or
before any Governmental Entity or arbitrator or any appeal from any of the
foregoing pending against Seller, the Purchased Assets or the Business which, if
resolved adversely to Seller would be reasonably likely to impair Seller’s
ability to convey the Purchased Assets or materially adversely affect the
Business.

2.5 Intellectual Property and Proprietary Rights.

(a) For the purposes of this Agreement, “Intellectual Property” shall mean all
worldwide (i) patents (including but not limited to continuations,
continuations-in-part, divisionals, renewals, reissues, and extensions thereof)
and inventions or discoveries (whether patentable or not and whether reduced to
practice or not), (ii) works of authorship and any copyrights therein (including
but not limited to databases and computer software, records and data, and all
media on which any of the foregoing is recorded), (iii) trademarks, service
marks, Internet domain names, URLs, logos, trade names and trade dress, brand
names and other source indicators, and all goodwill related thereto, (iv) trade
secrets and confidential information (including confidential ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer, sales prospect and supplier lists, pricing and cost information, and
marketing plans and proposals), (v) all other intellectual property rights under
any laws or international conventions throughout the world, and (vi) any
registrations and applications for registration of any of the foregoing,
including all renewals, reissues and extensions thereof.

(b) Except as described in Schedule 2.5(b), to the Seller’s knowledge, Seller
either has the exclusive right, title and interest in, or a valid and binding
right under an Assumed Contract to use, all Intellectual Property used in the
Business as currently conducted (collectively, the “Seller Intellectual
Property”). Other than with respect to patents, the Licensed Assets, the
Purchased Intellectual Property (as defined in Exhibit B) and the Intellectual
Property licensed pursuant to an Assumed Contract constitutes all of the
Intellectual Property necessary to operate the Business in the manner currently
conducted. To the Seller’s knowledge, the patents necessary to use the Licensed
Assets, the patents constituting the Purchased Intellectual Property and the
Intellectual Property licensed pursuant to an Assumed Contract together
constitute all of the patents necessary to operate the Business in the manner
currently conducted. Schedule 2.5(b) contains, to the extent included in the
Purchased Assets and the Licensed Assets, an accurate (i) description of all
patents, registered trademarks, registered trade names, registered Internet
domain names and registered copyrights and all applications and registration
statements therefor, (any such registered intellectual property rights being
referred to herein as “Registered Seller Proprietary Rights”) including the
jurisdictions in which each such Registered Seller Proprietary Right has been
issued or registered or in which any application for such issuance or
registration has been filed and the applicable registration or

 

9



--------------------------------------------------------------------------------

application numbers and dates, used in the operation of the Business, and
(ii) list of all material licenses and other material agreements with third
parties related to third party Intellectual Property used in the operation of
the Business (the “Third Party Licenses”), other than commercially available
off-the-shelf software licenses or non-exclusive customer agreements entered
into in the ordinary course of the Business, indicating for each such Third
Party License if it is not also an Assumed Contract (as defined in Exhibit B).
All registrations with Governmental Entities in respect of Registered Seller
Proprietary Rights other than issued patents and, to the Seller’s knowledge,
issued patents are valid and in full force and effect. Seller is not in default
(or with the giving of notice or lapse of time or both, would be in default) in
any material respect under any Contract involving Intellectual Property used in
the Business, nor, to Seller’s knowledge, is any counterparty thereto. To the
Seller’s knowledge, the Intellectual Property of the Business is not being
infringed or misappropriated by any other Person. No cancellation, termination,
expiration or abandonment of any of the registrations and applications in
respect of Registered Seller Proprietary Rights (except natural expiration or
termination at the end of the full possible term) is anticipated by Seller and
Seller is not aware of any questions or challenges with respect to the
patentability, validity of any claims of, or enforceability of any such
registrations and applications. Seller has not received written notice that
Seller is infringing or misappropriating any Intellectual Property of any other
Person, and to Seller’s knowledge no claim is pending or has been made or
asserted to such effect that has not been resolved.

(c) Seller has taken reasonable steps to protect and preserve the
confidentiality of all Seller Intellectual Property not otherwise disclosed in
published patents or patent applications or registered copyrights (“Seller
Confidential Information”). Except as set forth on Schedule 2.5(c), all use by
and disclosure to employees or others of Seller Confidential Information has
been pursuant to the terms of valid and binding written confidentiality and
nonuse/restricted-use agreements or agreements that contain similar obligations.

(d) Except as set forth on Schedule 2.5(d), each current and former employee and
contractor of Seller who is or was involved in, or who has contributed to, the
creation or development of any Seller Intellectual Property has executed and
delivered (and to the Seller’s knowledge, is in compliance with) an agreement
which provides a valid written assignment to Seller of all title and rights to
all Seller Intellectual Property. No third party has “moral rights” or rights to
terminate any assignment or license with respect thereto.

(e) To the Seller’s knowledge, all Software is free of all viruses, worms,
trojan horses and other infections or harmful routines. Seller uses commercially
available antivirus software with the intention of protecting the Business’s
software products from becoming infected by viruses and other harmful code.
“Software” means software (whether in source code or object code), programs,
databases and related documentation, in any form (including Internet sites,
Internet content and links) that is (i) material to the operation of the
Business, including, but not limited to, that operated by Seller on its web
sites or used by Seller in connection with processing customer’s orders, storing
customer’s information, or storing or archiving data, or (ii) manufactured,
distributed, sold, licensed or marketed by the Business.

(f) During the 36 month period prior to the Closing, Seller has not received any
written notice (A) contesting the right of the Seller or any of its subsidiaries
to use, exercise, sell, license, transfer or dispose of any Seller Intellectual
Property or any products, processes or

 

10



--------------------------------------------------------------------------------

materials covered thereby in any manner or (B) challenging the ownership,
validity or enforceability of any Seller Intellectual Property. No Seller
Intellectual Property owned by Seller and, to the knowledge of Seller, no
material in-licensed Intellectual Property that is incorporated into products or
services of the Business (“In-Licensed IP”) is subject to any outstanding order,
judgment, decree, stipulation or agreement related to or restricting in any
manner the licensing, assignment, transfer, use or conveyance thereof by the
Seller or any of its subsidiaries.

(g) During the 36 month period prior to the Closing, neither the Seller nor any
of its subsidiaries has brought any actions or lawsuits alleging
(A) infringement or misappropriation of any of the Seller Intellectual Property
or (B) breach of any license, sublicense or other agreement authorizing another
party to use any Seller Intellectual Property, and, to the knowledge of the
Seller, there does not exist any facts which could currently form the basis of
any such action or lawsuit. Neither the Seller nor any of its subsidiaries has
entered into any agreement granting any third party the right to bring
infringement or misappropriation actions with respect to, or otherwise to
enforce rights with respect to, any of the Seller Intellectual Property.

(h) To the extent that any Seller Intellectual Property has been developed or
created independently or jointly by an independent contractor or other third
party for the Seller or any of its subsidiaries, the Seller or one of its
subsidiaries has a written agreement with such independent contractor or third
party and has thereby obtained ownership of, and is the exclusive owner of all
such independent contractor’s or third party’s Intellectual Property in such
work, material or invention by operation of law or valid assignment.

(i) Schedule 2.5(i) separately lists: (A) all In-Licensed IP incorporated by
Seller into any currently marketed or distributed products or services of the
Business (“Products”); (B) all Contracts pursuant to which Seller has granted a
third party exclusive rights or “most favorable” pricing with respect to
Products or the Intellectual Property of the Business; (C) all such licenses,
sublicenses and other agreements that require the Seller or any of its
subsidiaries to license, assign or otherwise grant rights to additions,
modifications or improvements to material In-Licensed IP made by or for the
Seller or any of its subsidiaries back to the licensor of any Third Party
License; and (D) all licenses and other agreements entered into during the five
(5) year period prior to the Closing pursuant to which a third party has been
granted, with respect to Purchased Intellectual Property, rights to access,
possess or use source code. The Seller has delivered or made available to the
Buyer copies of all licenses, sublicenses and other agreements listed on
Schedule 2.5(i). The Seller and its subsidiaries are in compliance with all
material terms and conditions of all such licenses, sublicenses, and other
agreements, except where the failure to comply would not have a material adverse
effect.

(j) No Software covered by or embodying any Seller Intellectual Property or
Product has been or is being distributed, in whole or in part, or was used, or
is being used in conjunction with any Public Software in a manner which would
require that such software or Product (excluding the original Public Software)
be disclosed or distributed in source code form or made available at no charge.
“Public Software” means any software that contains, or is derived in any manner
(in whole or in part) from, any software that is distributed as free software,
open source software (e.g., Linux) or similar licensing or distribution models.

 

11



--------------------------------------------------------------------------------

(k) To the knowledge of Seller, the operation of the Business does not infringe
or misappropriate any Intellectual Property of any third party, violate any
right of any third party (including any right to privacy or publicity), or
constitute unfair competition or trade practices under the Laws of any
jurisdiction, nor has Seller received notice from a third party alleging any of
the foregoing with regard to the Business.

(l) The consummation of the transactions contemplated by this Agreement will
neither violate nor result in a breach, modification, cancellation, termination,
suspension of any material Contracts relating to Seller Intellectual Property or
relating to In-Licensed IP; or any acceleration of or increase in, or loss of,
any payments or benefits thereunder.

2.6 Employees and Independent Contractors; Benefit Plans.

(a) Schedule 2.6(a) contains a true and complete list, as of February 12, 2008
of all employees employed in the Business (the “Employees”), including, to the
extent applicable, each Employee’s (i) name, (ii) title, wage, salary, and
target bonus, (iii) principal location of employment, and (iv) date of hire by
Seller. Schedule 2.6(a) also contains a true and complete list of all Employees
who are as of such date on a short- or long-term disability leave or other leave
of absence (but not including vacation).

(b) Schedule 2.6(b) contains a true and complete list, as of December 31, 2007,
of all consultants and other independent contractors who are providing material
services to the Business (the “Independent Contractors”), including (i) each
Independent Contractor’s name, (ii) the type of services being provided by each
Independent Contractor, (iii) the principal location where services are provided
by each Independent Contractor and (iv) date when each Independent Contractor
was retained by Seller. Copies of all Contracts relating to Independent
Contractors used in the Business have been provided to Buyer.

(c) (i) Seller is not a party to any collective bargaining agreement or other
labor contract applicable to any Employee, (ii) to the Seller’s knowledge, no
union has bargaining rights with respect to any Employee and there are no
threatened or apparent union organizing activities involving any Employee,
(iii) there are no strikes, slowdowns or work stoppages pending or, to the
Seller’s knowledge, threatened between Seller and an Employee, and (iv) to the
Seller’s knowledge, there are no unfair labor practice complaints involving an
Employee pending against Seller. The Seller shall be responsible for providing
continuation coverage to the extent required by Section 4980B of the Code or
similar state law (“COBRA”) to employees (other than Retained Employees), and
other qualified beneficiaries under COBRA with respect to such employees, who
have a COBRA qualifying event (due to termination of employment with the Seller
or otherwise) prior to or in connection with the transactions contemplated by
this Agreement. Except as required by Law, neither the Buyer nor any of its
Affiliates shall be responsible for the failure of the Seller to comply with any
of the requirements of COBRA applicable to employees who are not Retained
Employees (as defined in Section 4.5), including applicable notice requirements.

(d) Except as set forth on Schedule 2.6(d), no “employee benefit plan” (as
defined in Section 3(3) of ERISA) and each other benefit plan, program,
agreement or arrangement maintained, sponsored or contributed or required to be
contributed to by Seller in

 

12



--------------------------------------------------------------------------------

connection with the Business or with respect to which Seller, in connection with
the Business, has or could have any liability or obligation (each, a “Benefit
Plan”) that provides health and welfare benefits that exceed the type and/or
level of benefits required by applicable Law or Governmental Authority is
maintained outside the jurisdiction of the United States, or covers any Employee
residing or working outside the United States (any such Benefit Plan, a “Foreign
Benefit Plan”). With respect to any Foreign Benefit Plans, (A) all such Foreign
Benefit Plans have been established, maintained and administered in compliance
in all material respects with their terms and all applicable statutes, laws,
ordinances, rules, orders, decrees, judgments, writs, and regulations of any
controlling Governmental Authority, (B) all Foreign Benefit Plans that are
required to be funded are funded to the full extent required by Law, and with
respect to all other Foreign Benefit Plans, adequate reserves therefor have been
established on the Business Balance Sheet, and (C) no liability or obligation of
Seller or its subsidiaries exists with respect to such Foreign Benefit Plans
that will as a matter of Law become a Liability of Buyer or its Affiliates.

(e) Seller does not maintain, sponsor, contribute to, or have any current or
potential liability or obligation under or with respect to: (i) any
“multiemployer plan” (as defined in Section 3(37) of ERISA); (ii) any “defined
benefit plan” (as defined in Section 3(35) of ERISA); (iii) any “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA); or
(iv) any “multiple employer plan” within the meaning of Section 210 of ERISA or
Section 413(c) of the Code. Seller does not have any current or potential
liability or obligation on account of at any time being considered a single
employer under Section 414 of the Code with any other Person.

2.7 Financial Statements; Absence of Liabilities. As of the Closing, Schedule
2.7 of the Disclosure Schedule shall contain a true and complete copy of the
unaudited balance sheet for the Business and the related unaudited consolidated
statement of income for the Business as of and for the twelve month period ended
December 31, 2007 (collectively, the “Business Financial Statements”). The
unaudited December 31, 2007 balance sheet is referred to herein as the “Business
Balance Sheet.” The Business Financial Statements present fairly, in all
material respects, the financial condition and results of operations of the
Business, and the income statement fairly presents the income of the Purchased
Assets, as of their respective dates and for the respective periods indicated
therein. The Business Financial Statements were prepared in good faith and
derived from the Seller’s financial statements. The Seller is not aware of, is
not contemplating, nor has it been notified, in writing or orally, by its
auditors or by the Securities and Exchange Commission (the “SEC”) of any fact or
circumstance, or proposed or potential adjustment, that might require an
adjustment to the Seller financial statements which would, if implemented,
materially and adversely affect the Business Financial Statements. All of the
Liabilities reflected on the Business Balance Sheet are related to the Business
and arose out of or were incurred in the ordinary course of business. Except as
set forth on Schedule 2.7, Seller does not have and will not have any obligation
or liability relating to the Business or the Purchased Assets (whether accrued,
absolute, contingent, unliquidated or otherwise, whether due or to become due
and regardless of when or by whom asserted) arising out of any transaction
entered at or prior to the date hereof, or any action or inaction at or prior to
the date hereof, or any state of facts existing at or prior to the date hereof,
other than (a) liabilities reflected on the Business Financial Statements,
(b) liabilities and obligations which have arisen after the date of the Business
Financial Statements in the ordinary course of business (none of which is a
liability for breach of contract, breach of warranty, tort, infringement,
violation of law, claim or lawsuit),

 

13



--------------------------------------------------------------------------------

(c) obligations under contracts and commitments described on Schedule 2.20 or
under contracts and commitments entered into in the ordinary course of business
consistent with past practice which are not required to be disclosed on such
Schedule pursuant to Section 2.20 below (but not liabilities for any breach of
any such contract or commitment occurring on or prior to the Closing Date), and
(d) other liabilities and obligations expressly disclosed in the other Schedules
referred to in this Article II.

2.8 Changes. Since January 1, 2007, except as contemplated by or as disclosed in
this Agreement, Seller has conducted the Business only in the ordinary course
and in a manner consistent with past practice and, since such date, (a) there
has not been any material adverse change in the Business or its financial
results, (b) Seller has not taken or committed to take any of the actions
specified in Section 4.3 and (c) Seller has continued to provide the business
with all financial and operational support necessary to continue to operate in
the ordinary course and in a manner consistent with past practice.

2.9 Assumed Contracts. Each Assumed Contract that is currently in effect and
material to the Business (materiality for the purpose of this sentence being
determined based on the Business as of December 31, 2007) (i) is in full force
and effect and constitutes a legal, valid and binding agreement of Seller,
enforceable in accordance with its terms, and to the Seller’s knowledge, of each
other party thereto, (ii) upon consummation of the transactions contemplated by
this Agreement, shall continue in full force and effect without penalty or other
adverse consequence subject to the need to obtain the consents and approvals set
forth in Schedule 2.3 of the Disclosure Schedule, and (iii) neither Seller nor,
to the Seller’s knowledge, any other party to such Assumed Contract, is in
material violation or breach of or default under such Assumed Contract (or with
notice or lapse of time or both, would be in violation or breach of or default
under such Assumed Contract in any material respect). To the Seller’s knowledge,
no event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time) will, or could reasonably be expected to,
(i) result in a material breach or violation of, or default under, any such
Assumed Contract, (ii) give any entity the right to declare a default, seek
damages or exercise any other remedy under any such Assumed Contract, (iii) give
any entity the right to accelerate the maturity or performance of any such
Assumed Contract or (iv) give any entity the right to cancel, terminate or
modify any such Assumed Contract.

2.10 Compliance with Laws. Seller is not in violation of or in default in any
material respect under any foreign or domestic (Federal, state or local) law,
statute, treaty, rule, regulation, ordinance, franchise, permit, concession,
license, order, decree, consent decree or similar instrument or determination or
award (collectively a “Law”) applicable to it by which any of the Purchased
Assets or the Business is bound or affected.

2.11 Taxes.

(a) The Purchased Assets are not subject to any liens for Taxes, except liens
for Taxes not yet due, and Buyer will not become directly or indirectly liable
for, and no lien, claim or encumbrance will be placed upon the Purchased Assets
with respect to, (i) any Taxes attributable to the ownership or use of the
Purchased Assets with respect to periods prior to and including the Closing Date
or (ii) any other Taxes attributable to the actions or activities of the Seller
on or prior to the Closing Date, in each case other than Transfer Taxes as
provided in Section 1.3.

 

14



--------------------------------------------------------------------------------

(b) “Tax” or, collectively, “Taxes” shall mean (i) any and all federal, state,
local, or non-US income, sales and use taxes, real and personal property
(tangible and intangible) taxes, gross receipts taxes, documentary transfer
taxes, excise taxes, employment taxes, withholding taxes, unemployment insurance
contributions, value added taxes and any other taxes or governmental charges of
any kind, however denominated, including any interest, penalties and additions
to tax in respect thereto, for which Buyer could become liable as a result of
acquiring the Business, the Purchased Assets, or the Assumed Liabilities or
which could result in a lien on or charge against the Purchased Assets, and
(ii) any liability for the payment of any amounts of the type described in
clause (i) as a result of any express or implied obligation to indemnify any
other person as a result of any obligations under any agreements or arrangements
with any other person with respect to such amounts. “Tax Returns” means any
return or report in respect of Taxes.

(c) All Tax Returns required to be filed in connection with the Business have
been timely filed. All Taxes required to be paid (whether or not shown to be due
on such Tax Returns), the non-payment of which would result in an Encumbrance on
any Purchased Asset, have been timely paid. All such Tax Returns are true,
correct and complete in all material respects. Except as otherwise disclosed on
Schedule 2.11(c), there is no proceeding, investigation, audit or examination
proposed in writing or currently ongoing in connection with the Business or the
Purchased Assets in respect of any Tax. Except as otherwise disclosed on
Schedule 2.11(c), no deficiencies for any Taxes have been proposed, asserted or
assessed in connection with the Business or the Purchased Assets. Neither the
Seller nor any of its subsidiaries is currently the beneficiary of any extension
of time within which to pay any Tax, the non-payment of which would result in an
Encumbrance on any Purchased Asset, or to file any Tax Return with respect to
such Taxes. Neither the Seller nor any of its subsidiaries has waived any
statute of limitations in respect of Taxes, the non-payment of which would
result in an Encumbrance on any Purchased Asset, or agreed to any extension of
time with respect to a Tax assessment or deficiency, the non-payment of which
would result in an Encumbrance on any Purchased Asset. All Taxes required to
have been withheld in connection with the Business have been withheld and paid
over to the proper Governmental Authority. To the knowledge of the Seller, no
claim has ever been made by a Governmental Entity in a jurisdiction where the
Seller does not file Tax Returns that the Seller is or may be subject to
imposition of Taxes by that jurisdiction.

2.12 Brokers. Except for Cowen and Company, LLC, whose fees, commissions and
expenses are the sole responsibility of Seller, all negotiations relative to
this Agreement and the transactions contemplated hereby have been carried out by
Seller directly with Buyer without the intervention of any Person on behalf of
Seller in such manner as to give rise to any valid claim by any Person against
Buyer for a finder’s fee, brokerage commission or similar payment.

2.13 Purchased Assets. The Purchased Assets together with the Licensed Assets
constitute all of the assets related to, belonging to, used in or held for use
in the Business. Seller or its applicable subsidiaries have good and valid title
to, or in the case of any leased Purchased Assets have a valid leasehold
interest in, all of the Purchased Assets and Licensed Assets, and at

 

15



--------------------------------------------------------------------------------

the Closing will transfer and deliver to Buyer good and valid title in, to and
under the Purchased Assets, free and clear of all Encumbrances except the Buyer
Field of Use Restrictions (as described in Schedule 1.1(b)) contained in the
license granted in Section 1.1(b). Except for the Purchased Assets, Licensed
Assets or as set forth on Schedule 2.13(i), there are no assets which either are
reflected in the Business Balance Sheet or are otherwise used primarily in the
operation of the Business.

2.14 Customers. Listed in Schedule 2.14 are the names of the fifteen most
significant customers (by revenue) of each of the major solution segments of the
Business for the twelve-month period ended December 31, 2007 (“Significant
Customers”). Seller has not received any written notice and has no reason to
believe that any Significant Customer has ceased, or will cease, to use the
products, equipment, goods or services of the Business or has substantially
reduced, or will substantially reduce, the use of such products, equipment,
goods or services.

2.15 Suppliers. Schedule 2.15 contains a complete list of each of the ten most
significant suppliers of raw materials, supplies, merchandise, services and
other goods for the Business for the twelve-month period ended December 31, 2007
(“Significant Suppliers”) and the amount for which each such Significant
Supplier invoiced Seller during such period. Seller has not received any notice
and has no reason to believe that any Significant Supplier will not sell raw
materials, supplies, merchandise, services and other goods to the Business at
any time after the Closing Date on terms and conditions similar to those imposed
on current sales to the Business, subject only to general and customary price
increases.

2.16 Legal Proceedings. Schedule 2.16 of the Disclosure Schedule sets forth, as
of the date hereof, all proceedings pending or, to the knowledge of the Seller,
threatened against, the Seller or any of its subsidiaries involving the Business
or any of the Purchased Assets or the Assumed Liabilities or challenging the
validity of this Agreement or any of the transactions contemplated hereby.
Neither the Seller nor any of its subsidiaries nor any of their respective
properties is or are subject to any order affecting or involving the Business,
the Purchased Assets or the Assumed Liabilities, except for those that,
individually or in the aggregate, would not reasonably be expected to interfere
in any material respect with the conduct of the Business. To the knowledge of
the Seller, there are no formal or informal SEC inquiries or investigations,
other governmental inquiries or investigations or internal investigations or
material whistle-blower complaints pending or threatened exclusively relating to
or involving the Business, the Purchased Assets or the Assumed Liabilities.

2.17 Licenses and Permits; Compliance with Laws. Except as, individually or in
the aggregate, has not and would not reasonably be expected to interfere in any
material respect with the conduct of the Business:

(i) the Seller or a subsidiary owns or possesses all material licenses and
permits (“Licenses and Permits”), and has made all filings, applications and
registrations with all Governmental Authorities, and all such Licenses and
Permits are in full force and effect;

(ii) no loss of any such material Licenses and Permits is pending in any
proceeding or, to the knowledge of the Seller, has been threatened by a
Governmental Authority, except for normal expirations in accordance with the
terms thereof or applicable Law and all such material Licenses and Permits may
be transferred to the Buyer or its subsidiaries;

 

16



--------------------------------------------------------------------------------

(iii) the Business has been operated in material compliance with (A) all terms
and conditions of the Licenses and Permits and (B) all Laws applicable to the
operation of the Business and ownership or use of the Purchased Assets, and
neither the Seller nor any of its subsidiaries has received any written notice
of any pending proceeding alleging facts which, if true, would constitute a
failure to comply with either (A) or (B) of this Section 2.17(iii); and

(iv) there are no (A) unresolved violations or exceptions noted by any
Governmental Authority in any report, comment letter or other written statement
relating to or based on any examinations related to the Business or the
Purchased Assets, or (B) written agreements, memoranda of understanding or
commitment letters or similar undertakings to any Governmental Authority related
to the Business or the Purchased Assets, to which the Seller or its subsidiaries
is a party, or orders from, or any resolution adopted at the request of, any
Governmental Authority related to the Business or the Purchased Assets.

2.18 Properties.

(a) Schedule 2.18(a) contains a complete and accurate list as of the date hereof
of (A) all real property leased or subleased by Seller at which any ongoing
material portion of the Business is conducted or at which any Employees are
located and (B) the agreements under which such real property is leased (the
“Leases”). Except as, individually or in the aggregate, has not interfered, and
would not reasonably be expected to interfere in any material respect with the
conduct of the Business, (A) each Lease has been executed and is in full force
and effect, (B) Seller is not in breach or default in any respect under any such
Lease, and, to the knowledge of Seller, no event has occurred which, with notice
or lapse of time or both, would constitute such a material breach or default of
such Lease, and (C) to the knowledge of Seller, no party to such Lease is in
breach or default under such Lease or has repudiated any material provision
thereof.

(b) All of the Furniture, Fixtures and Equipment and other tangible assets
included in the Purchased Assets have been maintained in accordance with normal
industry practice and are otherwise suitable for the purposes for which they are
currently used.

2.19 Books and Records. The Books and Records are complete and correct in all
material respects, have been maintained in accordance with good practice, and
reflect the basis for the financial position and results of operations of the
Business as set forth on the Business Financial Statements.

2.20 Certain Contracts. Neither the Seller nor any of its subsidiaries is a
party to or bound by any Contract relating to the Business:

(i) which is an Assumed Contract which provides for any payment by or to the
Seller or any of its subsidiaries in excess of $100,000 in fiscal year 2007 or
future years;

 

17



--------------------------------------------------------------------------------

(ii) which, following the Closing, will limit (or purport to limit) in any way
the ability of the Buyer to compete or engage in any line of business, in any
geographic area or with any Person, or which, following the Closing, will
require referrals by the Buyer of any business or require Buyer to make
available investment opportunities to any Person on a priority, equal or
exclusive basis;

(iii) pursuant to which the Seller or any of its subsidiaries has entered into a
partnership or joint venture with any other Person that relates to the Business,
except in the ordinary course of business;

(iv) relating to, or evidencing, indebtedness for borrowed money or any
guarantee of indebtedness for borrowed money with respect to the Business, other
than Excluded Liabilities;

(v) relating to the acquisition or disposition of any business primarily related
to the Business or the Purchased Assets (whether by merger, sale of stock, sale
of assets or otherwise) which involves an asset value or purchase price in
excess of $100,000, other than Contracts relating to transactions publicly
announced prior to the date this Agreement or the Licensed-Back Assets;

(vi) relating to any employee or customer benefits or liabilities which will be
materially increased, or relating to the vesting of any employee or customer
benefits which will be accelerated, by the occurrence of the transactions
contemplated by this Agreement, or pursuant to which the value of any of the
employee or customer benefits will be calculated on the basis of any of the
transactions contemplated by this Agreement; or

(vii) with any upstream Affiliate of Seller exclusively related to the Business.

The Seller has previously made available to the Buyer complete and accurate
copies of each Assumed Contract and each other Contract described in this
Section 2.20.

2.21 Warranties; Indemnities. The Buyer has been given a copy of the standard
terms and conditions of sale, subscription, license or lease for each of the
products or technology sold or services rendered by the Business and copies of
the standard forms of sale agreements and services agreements covering such
products, technology and services.

2.22 Environmental and Safety Matters.

(a) Seller, with respect to the Business, has complied and is in compliance with
all Environmental and Safety Requirements, except where failure to so comply
would not materially adversely affect Seller or the Business. “Environmental and
Safety Requirements” means all federal, state, local and foreign statutes,
regulations, ordinances and other provisions having the force or effect of law,
all judicial and administrative orders and determinations, all contractual
obligations and all common law, in each case concerning public health and
safety, worker health and safety, exposure to hazardous substances or materials,
pollution or protection of the environment, including all those relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control or cleanup of, or exposure to, any hazardous or
otherwise regulated materials, substances or wastes, chemical substances or
mixtures, pesticides, pollutants, contaminants, toxic chemicals, petroleum
products or byproducts, asbestos, polychlorinated biphenyls, noise, radiation or
radon, each as amended and as now or hereafter in effect.

 

18



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, to Seller’s knowledge,
Seller has obtained and complied with, and is in compliance with, all material
permits, licenses and other authorizations that are required pursuant to
Environmental and Safety Requirements for the occupation of the facilities used
by the Business and the operation of the Business.

(c) Seller, with respect to the Business, has not received any written or oral
notice, report or other information, during the two (2) years prior to the
Closing, regarding any actual or alleged material violation of Environmental and
Safety Requirements, or any material liabilities or potential material
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise),
including any investigatory, remedial or corrective obligations, relating to the
Business or the facilities used by the Business arising under Environmental and
Safety Requirements.

(d) None of Seller or its predecessors or Affiliates, in connection with the
Business, has treated, stored, disposed of, arranged for or permitted the
disposal of, transported, handled, or released any substance, including any
hazardous substance, or owned or operated any property or facility used in
connection with the Business (and no such property or facility is contaminated
by any such substance) in a manner that has given or would give rise to
liabilities, including any liability for response costs, corrective action
costs, personal injury, property damage, natural resources damages or attorney
fees, or any investigatory, corrective or remedial obligations, pursuant to
CERCLA, the Solid Waste Disposal Act, as amended or any other Environmental and
Safety Requirements. “CERCLA” means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.

2.23 No Misstatements. To the Seller’s knowledge, no information that has been
provided to Buyer, and no representation or warranty made by Seller in this
Agreement, the Schedules hereto or any certificate delivered or deliverable
pursuant to the terms hereof contains or will contain any untrue statement of a
material fact, or omits, or will omit, when taken as a whole, to state a
material fact, necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

ARTICLE III

Representations and Warranties of Buyer

Buyer hereby represents and warrants to Seller as follows:

3.1 Organization and Qualification. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of Delaware and has the
power and authority to perform its obligations under this Agreement.

3.2 Authorization. The execution and delivery of this Agreement and each
Transaction Agreement by Buyer and the performance of its obligations hereunder
have been duly authorized by Buyer and no other action or approval by Buyer is
necessary for the execution, delivery or performance of this Agreement and each
Transaction Agreement by

 

19



--------------------------------------------------------------------------------

Buyer. Buyer has full right, power, authority and capacity to execute and
deliver this Agreement and each Transaction Agreement and such other agreements
and instruments as are contemplated hereby. This Agreement and each Transaction
Agreement have been duly executed and delivered by Buyer and is a valid and
binding obligation of Buyer, enforceable against it in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or limiting creditors’ rights generally, and (b) general
principles of equity (whether considered in an action in equity or at law).

3.3 No Conflict. Except for the filings, permits, authorizations, consents and
approvals as may be required under, and other applicable requirements of, the
Exchange Act and the HSR Act, except as described on Schedule 3.3, neither the
execution and delivery of this Agreement by Buyer nor the consummation of the
transactions contemplated hereunder will:

(a) conflict with or result in a breach by Buyer of, or constitute a default by
Buyer under, or create an event that, with the giving of notice or the lapse of
time, or both, would be a default under or material breach of, any of the terms,
conditions or provisions of (i) any material indenture, mortgage, lease, deed of
trust, pledge, loan or credit agreement, license agreement or any other material
Contract to which Buyer is a party or to which a material portion of Buyer’s
assets is subject, (ii) its Certificate of Incorporation or Bylaws, or (iii) any
judgment, order, writ, injunction, decree or demand of any Governmental Entity
which materially affects Buyer’s ability to perform its obligations under this
Agreement;

(b) result in the creation or imposition of any Encumbrance upon any material
portion of the assets of Buyer or which materially affects Buyer’s ability to
conduct its business as conducted prior to the date of this Agreement or perform
its obligations under this Agreement; or

(c) require the consent, approval or authorization of, or declaration, filing or
registration with, any Governmental Entity or other person to be made or
obtained by Buyer in connection with the execution, delivery and performance by
Buyer of this Agreement and the consummation of the transactions contemplated
hereby.

3.4 Funding. Buyer shall have adequate funds at Closing to fund the entire Cash
Purchase Price and any financing or sale of securities completed in order to
fund the Cash Purchase Price shall have been completed in accordance with
applicable laws and regulations, including state and federal securities laws.

ARTICLE IV

Covenants

4.1 Fulfillment of Conditions.

(a) Each of the Parties shall take all such actions as are within its power to
control, and use reasonable commercial efforts to cause other actions to be
taken which are not within its power to control, so as to ensure compliance with
and fulfill all obligations, covenants and conditions required under this
Agreement.

 

20



--------------------------------------------------------------------------------

(b) Each of the Parties will use its commercially reasonable efforts to secure
all necessary consents, waivers, permits, approvals, licenses and authorizations
and will use best efforts to make, all necessary filings in order to enable
itself to consummate the transactions contemplated hereby.

(c) In addition to and without limiting the agreements of the Parties contained
above, each of the Parties shall promptly take all actions necessary to make the
filings required of them or any of their Affiliates under the HSR Act (if any)
and shall use all commercially reasonable efforts to resolve such objections, if
any, that may be asserted with respect to the transactions contemplated by this
Agreement under any antitrust law; provided, however, that nothing in this
Agreement shall be deemed to require any Party (i) to divest or hold separate
any assets or agree to limit its future activities, method or place of doing
business or (ii) to defend against any litigation brought by any Governmental
Entity seeking to prevent the consummation of, or impose limitations on, any of
the transactions contemplated by this Agreement.

(d) Buyer shall, at Seller’s written request, take all actions deemed necessary
or appropriate in Seller’s discretion to enforce Buyer’s rights under the
Project Spain credit facilities Commitment Letter dated as of February 13, 2008
issued by Bank of Montreal to Thoma Cressey Bravo, Inc., including without
limitation requesting assignment to Buyer of Thoma Cressey Bravo, Inc.’s rights
under the Commitment Letter and Buyer’s subsequent enforcement thereof.

4.2 Buyer’s Access to Records and Inspection Rights; Financing Cooperation.

(a) Seller, through its authorized representatives, shall allow Buyer and each
of Buyer’s respective lenders, counsel, accountants and other consultants and
representatives reasonable access to inspect prior to the Closing the properties
and records of Seller with respect to the Business and to discuss the affairs
and accounts of Seller with such representatives of Seller during normal
business hours and upon reasonable advance notice.

(b) Seller shall, and shall cause its subsidiaries and its and their respective
representatives to, provide on a timely basis all such assistance and
cooperation as Buyer may reasonably request in connection with the arrangement
of the Financing (provided, that such requested assistance and cooperation does
not unreasonably interfere with the ongoing operations of the Business),
including (i) making senior management of Seller reasonably available for
customary lender meetings and “roadshow” presentations and cooperating with
prospective lenders in performing their due diligence, (ii) cooperating in the
preparation of any offering memorandum or similar document, (iii) furnishing
Buyer and its financing sources with financial and other pertinent information
regarding the Business as may be reasonably requested by Buyer, including
financial statements and financial data, and (iv) providing and executing
documents as may be reasonably requested by Buyer; provided, that Seller shall
not be required to pay any commitment or other similar fee or incur any other
liability in connection with the Financing.

 

21



--------------------------------------------------------------------------------

4.3 Operation in Ordinary Course.

(a) During the period commencing on the date hereof and continuing until the
Closing, the Seller agrees as to itself and its subsidiaries that, except as
expressly permitted or required by this Agreement or as set forth in Schedule
4.3 of the Disclosure Schedule or to the extent that the Buyer shall otherwise
consent in writing, the Seller and its subsidiaries shall carry on the Business
only in the ordinary course of business and consistent with past practice,
including using commercially reasonable efforts to:

(i) preserve intact, protect and maintain the Business and keep available and
continue to provide all services currently provided to the Business;

(ii) (A) maintain all existing rights, privileges, licenses and other
authorizations (including all Intellectual Property) reasonably necessary for
the operation of the Business, (B) keep available the services of the Employees,
(C) maintain the relationship with, and goodwill of, customers, suppliers,
vendors, Distributors, sales prospects and other Persons with whom the Seller or
any of its subsidiaries otherwise has business relationships relating to the
Business, (D) continue in all material respects the current sales, marketing and
promotional activities relating to the Business, (E) keep and maintain the
Purchased Assets in good operating condition and repair to permit their use in
the continuing operation of the Business, ordinary wear and tear excepted,
(F) perform its obligations in all material respects under the Assumed Contracts
and the Leases included within the Purchased Assets in accordance with the terms
thereof, and (G) maintain in place its insurance policies related to the
Business (or replacement policies in similar amounts and protecting against
similar risks) as in effect as of the date hereof;

(iii) pay and discharge all Liabilities of the Business as they come due and all
payables of the Business in the ordinary course of business and in the same
manner as previously paid (subject to the Seller’s ability to pursue in good
faith any bona fide disputes);

(iv) cause the Books and Records related to the Business to be maintained in the
usual, regular and ordinary manner; and

(v) comply in all material respects with all Laws applicable to the Business
and, promptly following receipt thereof, give to the Buyer copies of any notice
received from any Governmental Authority or other Person alleging any violation
of any such Laws.

(b) Without limiting the generality of clause (a) above and subject to the
exceptions therein and in Schedule 4.3(b) of the Disclosure Schedule, from the
date of this Agreement to the Closing, the Seller shall not and shall not permit
any of its subsidiaries to do any of the following, unless approved or consented
to in writing by the Buyer, which consent shall not be unreasonably withheld or
delayed:

(i) sell, lease, assign, transfer, license, sublicense, encumber or otherwise
dispose of, in whole or in part, any of the Purchased Assets (other than the
Licensed-Back Assets or sale of products that embody such Licensed-Back Assets),
or otherwise extend, amend or modify any rights thereto, except (i) for
non-exclusive Contracts entered into with Seller’s customers in the ordinary
course of the Business on terms substantially similar to those set forth in the
standard forms of customer agreements made available to Buyer for review, and
(ii) as among the Seller and its subsidiaries;

 

22



--------------------------------------------------------------------------------

(ii) modify, change or otherwise alter in any material respect the nature of the
Business;

(iii) cancel, rescind, terminate, assign or make any material change to any
Assumed Contract, other than the expiration of an Assumed Contract in accordance
with its terms as of the date hereof, except in the ordinary course of business
consistent with past practice;

(iv) enter into any Contract that would commit the Buyer to future obligations
in excess of $500,000 per annum;

(v) enter into any Contract that could, after the Closing, limit or restrict the
Buyer or any of its subsidiaries or Affiliates (or any successors thereto), from
engaging or competing in any line of business or in any geographic area, or
require the Buyer or any of its subsidiaries or Affiliates to make available any
investment opportunities to any Person on a priority, equal or exclusive basis;

(vi) in connection with the Business or the Purchased Assets, incur, create or
assume any indebtedness or Liabilities for borrowed money or guarantee any such
obligation or issue or sell any debt securities or warrants or enter into any
“keepwell” or other similar arrangements which in each case would constitute an
Assumed Liability;

(vii) incur, create, assume or suffer to exist any Encumbrance on any Purchased
Asset unless such Encumbrance is released upon or prior to Closing;

(viii) except as required by any applicable Law or Governmental Authority:
(A) increase the base compensation or benefits of the Employees, except for
salary increases of no greater than five percent (5%) of total payroll for such
Employees in connection with yearly salary reviews in the ordinary course of
business, or (B) loan or advance any money or other property, or make any
payment or distribution of any compensation, to any Employee, except for
reasonable advances for travel and business expenses, or the payment of
salaries, wages and other accrued compensation, each in the ordinary course of
business consistent with past practices;

(ix) transfer, abandon, enter into any settlement regarding, or institute any
proceeding or assert any claim regarding, the breach or infringement of, any
Purchased Intellectual Property that would result in a material and adverse
effect on the Purchased Intellectual Property, or materially adversely modify
any existing right with respect thereto;

(x) enter into or amend any collective bargaining agreement or union Contract or
other agreement covering the Employees as a group or enter into any negotiations
for the purposes of entering into any such agreement, except as required by
applicable Law, Governmental Authority or any Seller Plan;

 

23



--------------------------------------------------------------------------------

(xi) waive, release or relinquish any material claims or rights held by Seller
relating to the Business or the Purchased Assets;

(xii) incur any Liabilities related to the Business with respect to capital
expenditures in excess of $500,000 that will not be discharged prior to Closing,
other than Excluded Liabilities and for those approved in writing by the Buyer;

(xiii) make or permit any change to its accounting methods or principles, except
as required by changes in GAAP or recommended by Seller’s auditors; or

(xiv) otherwise commit to do, or take any action or omit to take any action that
would result in, any of the foregoing.

 

24



--------------------------------------------------------------------------------

4.4 Employees.

(a) Employment. On the tenth business day preceding the anticipated Closing
Date, Seller shall provide to Buyer a revised version of Schedule 2.6(a),
updated to reflect all changes in such Schedule that have occurred prior to such
day. No later than the fifth business day preceding the anticipated Closing Date
but effective as of the Closing Date and contingent on the Closing and Seller’s
compliance with the provisions of Section 4.3 applicable to Employees, Buyer
shall offer employment to all of the Employees listed on revised Schedule
2.6(a). Seller shall use its commercially reasonable efforts to (i) provide
Buyer with access to such Employees and (ii) assist Buyer in extending offers of
employment to such Employees. The Buyer shall offer such employment on an
“at-will” basis and at a wage and salary level (excluding performance-based or
incentive compensation, bonuses and equity-based compensation, as applicable)
that is the same as that provided to the applicable Employee on the day
preceding the Closing Date; provided that each offer to an Employee outside of
the United States shall be an offer at such compensation and benefit levels as
required by applicable local law or regulation and as to not constitute a
constructive dismissal. Each such offer that is made to an Employee who is
actively employed in the Business on the day immediately preceding the Closing
Date shall be an offer to commence employment on the Closing Date. Each such
offer that is made to an Employee who is not actively at work with the Seller or
any of its subsidiaries due to a short- or long-term disability leave or other
leave of absence (but not including vacation), will be deemed to offer
employment with Buyer effective as of the date such Employee is willing and able
to return to active work status (the “Start Date”); provided that in no event
will the Buyer be obligated to offer a Start Date that is later than three
months after the Closing Date. The Seller shall promptly notify the Buyer if any
Employees employed by the Seller or any of its subsidiaries either (i) commences
a short- or long-term disability leave or other leave of absence (but not
including vacation) during the period of time commencing with the date of this
Agreement and ending on the Closing Date, or (ii) returns to active employment
from any such leave. Each Employee to whom an offer of employment is made
pursuant to this Section 4.5(a) and who accepts such offer and commences such
employment with Buyer as of the Closing Date or Start Date, as applicable, shall
be referred to as a “Retained Employee” and collectively as the “Retained
Employees.” In furtherance of the foregoing, Seller shall terminate effective
immediately prior to the Closing all employment agreements and other
arrangements with all Retained Employees.

(b) Benefit Plans. During the period between the execution of this Agreement and
the Closing Date, Seller, upon Buyer’s request, shall provide reasonable
assistance to Buyer with respect to the establishment of employee benefit plans
intended to replace the coverage provided to the Retained Employees by their
existing plans. From and after the Closing Date or, if later, the Start Date of
the Retained Employees, as applicable, the Buyer shall recognize the prior
service with the Seller or its subsidiaries of each Retained Employee in
connection with all employee benefit plans, programs or policies of the Buyer or
any of its Affiliates in which any Retained Employees are eligible to
participate following the Closing Date for purposes of eligibility, vesting and
levels of vacation and severance benefits (but not for purposes of benefit
accruals under any defined benefit pension plan, whether or not qualified under
the Code, or any similar plan, or to the extent that such recognition would
result in duplication of benefits). From and after the Closing Date or, if
later, the Start Date of the Retained Employees, as applicable, and to the
extent permitted by applicable Law and/or applicable insurance providers, the
Buyer

 

25



--------------------------------------------------------------------------------

will cause any pre-existing conditions or limitations and eligibility waiting
periods (to the extent that such waiting periods would be inapplicable, taking
into account service with the Seller and any of its Affiliates), under any group
health plans of the Buyer or its Affiliates in which Retained Employees are
otherwise to become eligible to participate in after the Closing Date, to be
waived with respect to Retained Employees and their eligible dependents. The
Buyer shall give each Retained Employee credit for any deductibles and annual
out-of-pocket limits for medical expenses paid during the applicable plan year
in which the Closing occurs under any welfare plans maintained or contributed to
by the Seller or any of the Business subsidiaries prior to the Closing in
satisfying any deductibles and annual out-of-pocket limits for medical expenses
for the same plan year under any welfare plans maintained or contributed to by
the Buyer or its Affiliates in which Retained Employees participate during such
year.

(c) Seller’s Obligations and Liabilities.

(i) Tax Returns. Seller shall file all Tax Returns with respect to its
employment of any Seller employee through the Closing Date and pay all Taxes
shown as due thereon.

(ii) Employees Terminated Prior to Closing. Buyer shall not assume any
liabilities with respect to Seller’s termination of employment of any Seller
employee on or prior to the Closing Date, including, without limitation, all
accrued and unpaid wages and accrued vacation.

(iii) Certain Benefit Payments. Seller shall pay or otherwise discharge any
liability for claims filed with respect to any employee of Seller eligible for
coverage, reimbursement and/or benefits under the terms of any of Seller’s
benefit plans, provided such liability (A) accrued or became payable during the
period of such employee’s employment with Seller prior to the Closing Date or
(B) arose out of Seller’s termination of such employee’s employment on or prior
to the Closing Date.

(d) No Rights Conferred Upon Employees. The Parties hereby acknowledge that,
except as otherwise provided in clause (a) of this Section, Buyer is under no
obligation to employ any current or future employee of Seller. Further, Buyer
shall be under no obligation to (i) continue the employment of any Retained
Employee after Closing and nothing in this Agreement shall confer any rights or
remedies under this Agreement on any such employee or (ii) continue any Retained
Employee’s coverage under any employment benefit plan.

4.5 Use of Intellectual Property. Following the Closing, Seller shall not use
any trade names, trade and service marks, logos and other designations contained
in the Purchased Assets, nor shall it use or put into use any materials that
bear any such trade name, trade or service mark, logo or other designation
contained in the Intellectual Property.

4.6 Excluded Liabilities. Seller will pay and discharge the Excluded Liabilities
as and when the same become due and payable.

 

26



--------------------------------------------------------------------------------

4.7 Filing of Tax Returns; Allocation of Straddle Period Taxes; Cooperation.

(a) Subject to subsection (c) below, Seller will be responsible for the
preparation and filing of all Tax Returns of Seller (including Tax Returns
required to be filed after the Closing Date) to the extent such Tax Returns
include or relate to Seller’s operation of the Business or Seller’s use or
ownership of the Purchased Assets on or prior to the Closing Date. Seller’s Tax
Returns to the extent they relate to the Business or Purchased Assets shall, in
all material respects, be true, complete and correct and prepared in accordance
with applicable law. Except as provided in Section 1.3, Seller will be
responsible for and make all payments of Taxes shown to be due on such Tax
Returns.

(b) Buyer will be responsible for the preparation and filing of all Tax Returns
it is required to file with respect to Buyer’s ownership or use of the Purchased
Assets or its operation of the Business attributable to taxable periods (or
portions thereof) commencing after the Closing Date. Buyer’s Tax Returns, to the
extent they relate to the Purchased Assets or the Business, shall be true,
complete and correct and prepared in accordance with applicable law in all
material respects. Buyer will make all payments of Taxes shown to be due on such
Tax Returns.

(c) In the case of any real or personal property taxes, ad valorem taxes, or
other similar Taxes attributable to the Purchased Assets for which Taxes are
reported on a Tax Return covering a period commencing before and ending after
the Closing (a “Straddle Period Tax”), any such Straddle Period Taxes shall be
prorated between Buyer and Seller on a per diem basis. The party required by law
to pay any such Straddle Period Tax shall file the Tax Return related to such
Straddle Period Tax within the time period prescribed by law and shall timely
pay such Straddle Period Tax, but the other party shall reimburse the paying
party for such other party’s share of such Straddle Period Taxes as provided
herein.

(d) To the extent relevant to the Business or the Purchased Assets, each party
shall (i) provide the other with such assistance as may reasonably be required
in connection with the preparation of any Tax Return and the conduct of any
audit or other examination by any taxing authority or in connection with
judicial or administrative proceedings relating to any liability for Taxes and
(ii) retain and provide the other with all records or other information that may
be relevant to the preparation of any Tax Returns, or the conduct of any audit
or examination, or other proceeding relating to Taxes.

(e) Seller and Buyer shall jointly control the defense and settlement of any Tax
audit or administrative or court proceeding (a “Tax Proceeding”) relating to any
Straddle Period Taxes covered by Section 4.7(c) and each party shall cooperate
with the other party at its own expense. There shall be no settlement or closing
or other agreement with respect to any Tax Proceeding relating to any Straddle
Period Taxes without the consent of the other party, which consent will not be
unreasonably withheld or delayed. Each party shall promptly notify the other
party if it decides not to participate in the defense or settlement of any such
Tax Proceeding, in which case the other party shall be permitted to defend and
settle such Tax Proceeding.

 

27



--------------------------------------------------------------------------------

(f) Straddle Period Taxes and Transfer Taxes shall be timely paid, and all
applicable filings, reports and returns shall be filed, as provided by
applicable law. The paying party shall be entitled to reimbursement from the
non-paying party in accordance with Section 1.3 and Section 4.7(c), as the case
may be. Upon payment of any such Straddle Period Taxes and Transfer Taxes, the
paying party shall present a statement to the non-paying party setting forth the
amount of reimbursement to which the paying party is entitled under Section 1.3
or Section 4.7(c), as the case may be, together with such supporting evidence as
is reasonably necessary to calculate the amount to be reimbursed. The non-paying
party shall make such reimbursement promptly but in no event later than 10 days
after the presentation of such statement. Any payment not made within such time
shall bear interest at the London Inter Bank Offer Rate for six (6) month
deposits in U.S. dollars as quoted on Telerate page 3750 on the Closing Date for
each day until paid.

(g) Buyer will be responsible for Taxes (and other taxes not included in the
definition of Taxes) accrued after the Closing Date in connection with the
ownership of the Business, Purchased Assets, and Assumed Liabilities, including
Taxes due to jurisdictions not part of the United States, and the operation of
the Business after the Closing Date, and Buyer’s share of Transfer Taxes in
accordance with Section 1.3.

4.8 Allocation of Consideration. The Parties agree that for income tax purposes
the consideration received by Sellers for the Purchased Assets hereof shall be
allocated in accordance with Section 1060 of the Internal Revenue Code of 1986,
as amended (the “Code”) and that all financial reports and income tax returns
and reports, including IRS Form 8594, as applicable, and any corresponding state
or foreign tax forms, will be prepared and filed in a manner consistent with
such allocation, and no party hereto will take any position inconsistent with
such allocation in any subsequent income tax returns, reports, or proceedings.
In addition, the Parties agree that Schedule 4.8(A) shall govern the allocation
of such consideration among the various Sellers of the Purchased Assets (the
“Geographic Allocation”), which allocation shall similarly be binding on the
Parties for all income tax and financial reporting purposes. Seller shall,
within 30 days of execution of this Agreement, prepare and furnish to Buyer
Schedule 4.8(A). Buyer shall have 14 days to object in writing to the Geographic
Allocation, which objection shall be made only if the allocation as proposed by
the Seller is unreasonable, and after which time (and assuming no such objection
is made), the Geographic Allocation shall be final. Seller shall, within one
hundred twenty (120) days of the Closing, prepare and furnish to Buyer Schedule
4.8(B) (the “Section 1060 Allocation”). Buyer shall have sixty (60) days to
object in writing to the Section 1060 Allocation after which time (and assuming
no such objection is made) the Section 1060 Allocation shall be final (the
“Final Allocation”). If Buyer provides written notice to the Seller prior to the
end of such period that it objects to either the Geographic Allocation or the
Section 1060 Allocation, and Buyer and Seller cannot agree on the Allocation
within twenty (20) days of the provision of such notice (the “Settlement
Period”), such dispute shall be settled by an accounting firm mutually selected
by Seller and Buyer, provided that such accounting firm shall apply the
principles and methods set forth in this Section 4.8, after which time the
allocation determined by such accounting firm shall become the Final Allocation.
Buyer and Seller shall submit any such dispute to such accounting firm within
ten (10) days of the expiration of the Settlement Period, and shall instruct
such accounting firm to reach its determination of such dispute within thirty
(30) days of such submission. The Final Allocation may be redetermined,
consistent with the principals and methods set forth in this Section 4.8, upon
the happening of any event requiring such re-determination. The Final
Allocation, once determined, shall be annexed to this Agreement as an exhibit,
and any redetermination of the Final Allocation pursuant to the preceding
sentence shall likewise be annexed to this Agreement with an appropriate
designation.

 

28



--------------------------------------------------------------------------------

4.9 Enforceability of Confidentiality Agreements. At Buyer’s request, Seller
shall assign to Buyer any confidentiality agreements relating exclusively to the
Business. If Seller is unable to assign such confidentiality agreements because
they do not relate exclusively to the Business or otherwise, Seller shall
enforce or permit Buyer to enforce on Seller’s behalf any and all rights of
Seller relating to the Business or the Purchased Assets against the other party
thereto arising out of the breach thereof by such other party.

4.10 Bulk Sales Laws. Buyer hereby waives compliance by Seller with any
applicable bulk sale or bulk transfer laws of any jurisdiction (“Bulk Sales
Laws”) in connection with the sale of the Purchased Assets to Buyer. Seller
agrees to pay and discharge in due course all claims made by creditors of
Seller, except those expressly assumed by Buyer in this Agreement.

4.11 Financial Statements. Within 45 days following the Closing Date, Seller
shall deliver to Buyer an unaudited balance sheet for the Business and the
related unaudited consolidated statements of income for the Business as of and
for the period between January 1, 2008 and the Closing Date, each of which shall
be prepared in prepared in good faith and be derived from the Seller’s financial
statements and be prepared in a manner consistent with the Business Financial
Statements.

4.12 Delivery of Schedules to the Agreement. As promptly as practical following
the date hereof, but in no event later than ten business days prior to the
Closing Date, Seller shall deliver to Buyer complete Schedule A4 (Furniture,
Fixtures, Equipment, etc.) and Schedule A5 (Other Items of Property) setting
forth such assets to be transferred at Closing, which schedules shall include
the net book value and current location of such assets.

4.13 Standstill Period. Buyer hereby agrees that, for a period of three (3)
years following the date hereof (the “Standstill Period”), Buyer will not (and
will ensure that Buyer’s Affiliates (and any person acting on behalf of or in
concert with Buyer or any of its Affiliates) will not), directly or indirectly,
without the prior written consent of the Board of Directors of Seller,
(i) acquire, agree to acquire, propose, seek or offer to acquire, or facilitate
the acquisition or ownership of, any securities or assets of Seller or any of
its subsidiaries, any warrant or option to purchase such securities or assets,
any security convertible into any such securities, or any other right to acquire
such securities, (ii) enter, agree to enter, propose, seek or offer to enter
into or facilitate any merger, business combination, recapitalization,
restructuring or other extraordinary transaction involving Seller or any of its
subsidiaries, (iii) make, or in any way participate or engage in, any
solicitation of proxies to vote, or seek to advise or influence any person with
respect to the voting of, any voting securities of Seller, (iv) form, join or in
any way participate in a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) with respect to any voting securities of Seller, (v) call, request
the calling of, or otherwise seek or assist in the calling of a special meeting
of the shareholders of Seller, (vi) otherwise act, alone or in concert with
others, to seek to control or influence the management or the policies of
Seller, (vii) disclose any intention, plan or arrangement prohibited by, or
inconsistent with, the foregoing or (viii) advise, assist or encourage or enter
into any discussions, negotiations, agreements or arrangements with any other
persons in connection with the foregoing. Buyer

 

29



--------------------------------------------------------------------------------

further agrees that during the Standstill Period Buyer will not (and Buyer will
ensure that Buyer’s Affiliates (and any person acting on behalf of or in concert
with Buyer or any of its Affiliates) will not), directly or indirectly, without
the prior written consent of the Board of Directors of Seller, (x) make any
request directly or indirectly, to amend or waive any provision of this
paragraph (including this sentence) in a manner that would require public
disclosure, or (y) take any action that might require Seller to make a public
announcement regarding the possibility of a business combination, merger or
other type of transaction described in this paragraph. The provisions of this
paragraph shall be inoperative and of no force or effect if any other person or
group (as defined in Section 13(d)(3) of the Exchange Act) shall have acquired
or entered into a definitive agreement (approved by the Board of Directors of
Seller) to acquire more than 50% of the outstanding voting securities of Seller
or assets of Seller or its subsidiaries representing more than 50% of the
consolidated earning power of Seller and its subsidiaries.

4.14 Non-Solicit. The Seller and the Buyer agree that for a period of one
(1) year from and after the Closing Date each party shall not, and shall cause
their respective subsidiaries not to, without the prior written consent of the
other party, directly or indirectly, solicit to hire (or cause to leave the
employ of a party or its subsidiaries) any employee of the other party unless
such Person ceased to be an employee of the other party or its subsidiaries
prior to such action by the soliciting party or any of its subsidiaries, or, in
the case of such Person’s voluntary termination of employment with the other
party or its subsidiaries, at least three months prior to such action by the
soliciting party or any of its subsidiaries. Notwithstanding the foregoing, the
restrictions set forth in this Section 4.14 shall not apply to general bona fide
public advertisements for employment placed by the either party or its
subsidiaries and not specifically targeted at the employees of either party or
its subsidiaries or the hiring of any Persons who respond to such
advertisements. In addition, neither Seller nor any of its Affiliates shall
directly, or indirectly through another Person, for so long as Sellers have
continuing obligations under Section 4.15 below, call on, solicit or service any
customer, supplier, licensee, licensor or other business relation of Buyer or
any of its Affiliates in order to induce or attempt to induce such Person to
cease doing business with Buyer or any of its Affiliates with respect to the
Business, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation with respect to the Business
and Buyer or any of its Affiliates (including making any negative statements or
communications with respect to the Business about Buyer or any of its
Affiliates), or enter into any transaction, contract or arrangement with any
such customer, supplier, licensee or business relation relating to the Business.

4.15 Competition. In consideration of the Buyer entering into this Agreement and
in order that the Buyer may enjoy the full benefit of the Purchased Assets and
the Business, for a period of three (3) years from and after the Closing Date
(the “Noncompetition Period”), neither the Seller nor any of its Affiliates
shall carry on a business which is directly in competition with the Business;
provided, however, that for purposes of this Section 4.15 none of the existing
businesses of the Sellers, as currently conducted or as contemplated to be
conducted, nor any of the existing businesses to be acquired in the acquisition
of Gemstar-TV Guide International, Inc. shall be considered to be competing with
the Business. In addition, notwithstanding the foregoing, in the event Seller of
one of its Affiliates acquires any Person during the Noncompetition Period whose
business includes, but does not primarily consist of, a business (the “Specified
Division”) which is directly in competition with the Business (any such
acquisition of a Specified Division, a “Subsequent Acquisition”), such
Subsequent Acquisition

 

30



--------------------------------------------------------------------------------

shall not be deemed to result in a breach or violation of the provisions of this
Section 4.15, and, for the avoidance of doubt, Buyer hereby irrevocably waives
any noncompliance or alleged noncompliance of this Section 4.15 in connection
with any such Subsequent Acquisition. In the event of any such Subsequent
Acquisition, Seller shall, promptly following the closing of such Subsequent
Acquisition, provide written notice (the “Acquisition Notice”) of such
Subsequent Acquisition, including (i) a detailed description of the Specified
Division acquired by Seller and (ii) an invitation to make an offer to purchase
the Specified Division from Seller. Within twenty days after receipt of the
Acquisition Notice, Seller may provide a written offer (the “Offer”) to Buyer to
purchase the Specified Division. In the event an Offer is not provided by Buyer
to Seller within such twenty-day period, Buyer shall have no further right with
respect to the Specified Division and, for the avoidance of doubt, Buyer hereby
irrevocably waives any noncompliance or alleged noncompliance by Seller with
this Section 4.15 in connection with the operation and management of the
Specified Division by Seller or its Affiliates from and after the closing of
such Subsequent Acquisition. Upon receipt of any Offer, Buyer and Seller hereby
agree to work together in good faith to reach mutually agreeable terms regarding
the sale by Buyer to Seller of the Specified Division. The Seller acknowledges
and agrees that the remedy at law for any breach, or threatened breach, of any
of the provisions of this Section 4.15 will be inadequate and, accordingly, the
Seller covenants and agrees that the Buyer shall, in addition to any other
rights and remedies which the Buyer may have at Law, be entitled to seek
equitable relief, including injunctive relief, and to seek the remedy of
specific performance with respect to any breach or threatened breach of such
covenant, as may be available from any court of competent jurisdiction. In
addition, the Seller and the Buyer agree that the terms of the covenant in this
Section 4.15 are fair and reasonable in light of the Buyer’s plans for the
Purchased Assets and the Business and are necessary to accomplish the full
transfer of the goodwill and other intangible assets contemplated hereby. In the
event that any of the covenants contained in this Section 4.15 shall be
determined by any court of competent jurisdiction to be unenforceable for any
reason whatsoever, then any such provision or provisions shall not be deemed
void, and the parties hereto agree that said limits may be modified by the court
and that said covenant contained in this Section 4.15 shall be amended in
accordance with said modification, it being specifically agreed by the parties
that it is their continuing desire that this covenant be enforced to the full
extent of its terms and conditions or if a court finds the scope of the covenant
unenforceable, the court should redefine the covenant so as to comply with
applicable Law.

4.16 Certain Notices. From and after the date of this Agreement until the
Closing, the Seller and the Buyer shall promptly notify each other orally and in
writing of (a) any notice or other communication from any Person alleging that
the Consent of such Person is or may be required in connection with the
Acquisition and the other transactions contemplated by this Agreement, or
(b) any Proceedings commenced or, to the knowledge of the Seller or the
knowledge of the Buyer, as the case may be, threatened against, relating to or
involving or otherwise affecting such party or any of its subsidiaries that, if
pending on the date of this Agreement, would have been required to be disclosed
pursuant to Article III, or that relate to the transactions contemplated by this
Agreement.

4.17 Certain Intellectual Property Covenants; Grant of Rights. The Seller shall
and shall cause its subsidiaries to, at their expense, take such actions prior
to and after the Closing as reasonably required, or as requested by Buyer, to
duly execute and deliver as of the Closing Date or as soon thereafter as
practicable all instruments and documents necessary to

 

31



--------------------------------------------------------------------------------

ensure that the records, registrations and applications for registration of all
Registered Seller Proprietary Rights included in the Purchased Assets, in the
United States Patent and Trademark Office or the United States Copyright Office
and all counterpart or similar agencies wherever such Intellectual Property is
registered or is the subject of an application for registration, correctly
reflect all transactions affecting the ownership by the Buyer of such
Intellectual Property, which instruments and documents shall, if other than a
general assignment or transfer, be prepared by the Buyer or its counsel at the
Buyer’s expense. The Seller agrees to use commercially reasonable efforts to
arrange for the transfer of the domain names included in the Purchased Assets
such that such transfer is effective upon Closing.

4.18 Transition Services Agreement. The Seller and the Buyer shall negotiate in
good faith the scope, duration and cost of the services to be provided to each
other under and pursuant to the Transition Services Agreement, the body of which
shall be substantially similar to Exhibit A hereto. The general principles to be
applicable to such services shall be that (i) a party providing a service shall
provide it to the other party at the cost outlined in the Transaction Services
Agreement (each party agreeing that in certain circumstances a flat rate, per
hour rate or similar pricing metric might best approximate cost), (ii) the
duration of the agreed upon provision of a service shall be arrived at by
reference to a commercially reasonable period of time, taking into account all
relevant circumstances, to efficiently switch to a third party or develop
internal capability or capacity, with an option to extend such period for an
additional period of time to take into account unforeseen circumstances,
(iii) the Seller shall provide a service during such period if required to
enable the Buyer to operate the Business, and the Buyer shall provide a service
during such period if required to enable the Seller to operate its businesses
other than the Business, in each case in substantially the manner in which the
Business or such other business, as the case may be, was operated by the Seller
and its subsidiaries immediately prior to the Closing taking into account the
sale of the Business contemplated hereby, and (iv) on an overall cost basis
substantially consistent with the proposed scope and cost levels previously
indicated by the Seller to Buyer.

4.19 Records, etc. In order to facilitate the resolution of any claims made
against or incurred by the Buyer or Seller after the Closing or for any other
reasonable purpose, including to prepare audited financial statements, for a
period of seven (7) years following the Closing, the Buyer and the Seller shall,
and shall cause their respective subsidiaries to, (i) retain all books and
records (excluding the Books and Records transferred to the Buyer pursuant to
this Agreement and other books and records that have otherwise been delivered to
the Buyer) in its possession or control as of the date hereof or as of the
Closing Date relating to the Business for periods as of and prior to the
Closing; (ii) upon reasonable notice, afford the officers, employees, auditors
and other Representatives of the Buyer and Seller, as applicable, reasonable
access (including the right to make photocopies at the Buyer’s expense), during
normal business hours, to such books and records; and (iii) upon reasonable
notice, provide reasonable assistance to the other party in responding to
information requests or other enquiries from Governmental agencies. In addition,
the Buyers shall make available to the Sellers, upon reasonable notice, the
services of any Retained Employee as may reasonably be required in connection
with the conduct of any audit or other examination by any taxing authority
relating to any liability for Taxes.

 

32



--------------------------------------------------------------------------------

4.20 Exclusivity. Except for those transactions publicly disclosed by Seller
between December 1, 2007 and the date of this Agreement, Seller shall not (and
Seller shall cause its Affiliates, representatives, officers, managers,
employees, directors and agents not to), directly or indirectly, (a) submit,
solicit, initiate, encourage or discuss any proposal or offer from any Person
(other than Buyer and its Affiliates in connection with the transactions
contemplated hereby) or enter into any agreement or accept any offer relating to
or consummate any (i) reorganization, liquidation, dissolution or
recapitalization of the Business or any Purchased Assets, (ii) merger or
consolidation involving the Business or any Purchased Assets, (iii) purchase or
sale of any Purchased Assets (other than the purchase and sale of inventory and
the purchase of capital equipment in the ordinary course of business), or
(iv) similar transaction or business combination involving the Business or any
Purchased Assets (each of the foregoing transactions described in clauses
(i) through (iv), a “Business Transaction”) or (b) furnish any information with
respect to, assist or participate in or facilitate in any other manner any
effort or attempt by any Person (other than Buyer and its Affiliates) to do or
seek to do any of the foregoing. Seller agrees to notify Buyer immediately if
any Person makes any proposal, offer, inquiry or contact with respect to a
Business Transaction. Seller represents and warrants that Seller and its
Affiliates have each ceased all discussions with all Persons (other than Buyer)
regarding all of the foregoing, and that no Seller nor any Seller’s officers,
directors, affiliates, partners, trustees, agents or representatives is a party
to or bound by any agreement relating to any of the foregoing, other than
agreements with Buyer. Seller hereby agrees to notify Buyer immediately upon the
receipt of any proposal, offer, inquiry or contact with respect to any of the
foregoing and will promptly provide Buyer with copies of and disclose to Buyer
the details concerning any such proposal, inquiry or contact.

4.21 Release of Encumbrances. Each of the Parties will use commercially
reasonable efforts to obtain releases of all Encumbrances relating to the
Purchased Assets and the Business.

4.22 Accounts Receivable. From and after the Closing, Buyer will use
commercially reasonable efforts to collect Accounts Receivable transferred as of
the Closing Date.

ARTICLE V

Conditions of Closing

5.1 Conditions to Obligations of Buyer. The obligation of Buyer to consummate
the purchase of the Purchased Assets pursuant to this Agreement is subject to
the satisfaction, at or before the Closing, of all of the following conditions,
any of which may be waived by Buyer:

(a) Representations and Warranties; Performance of Obligations. The
representations and warranties of Seller set forth in Article II, taken as a
whole, shall be true and correct (disregarding all qualifications or limitations
as to “materiality,” “Material Adverse Effect” and words of similar import set
forth therein) at and as of the Closing Date as if made on the Closing Date
(except to the extent expressly made as of an earlier date, in which case as of
such date), except where the failure of such representations and warranties, to
be so true and correct would not have a Material Adverse Effect. Seller shall
have performed or complied in all material respects with the agreements and
obligations necessary to be performed or complied with by Seller under this
Agreement prior to the Closing Date.

 

33



--------------------------------------------------------------------------------

(b) Certificates and Deliveries by Seller. Buyer shall have received (i) a
certificate dated the Closing Date, executed by Seller, certifying that the
conditions specified in Section 5.1(a) have been fulfilled, (ii) a certificate
dated the Closing Date, executed by Seller, providing as attachments copies of
resolutions approved by the board of directors of Seller, certifying that the
resolutions as attached to such certificate were duly adopted by the board of
directors of Seller and that such resolutions remain in full force and effect,
authorizing and approving the execution by Seller of this Agreement and other
documents related to this transaction and approving the consummation by Seller
of the transactions contemplated by such agreements and documents, and (iii) a
certificate dated the Closing Date, executed by Seller, providing as an
attachment a Certificate of Good Standing for Seller certified by the Delaware
Secretary of State, dated no earlier than ten (10) business days prior to the
Closing Date.

(c) No Injunction. No preliminary or permanent injunction or order that would
prohibit or restrain the consummation of the transactions contemplated hereunder
shall be in effect, and no Governmental Entity or other Person shall have
commenced an action or proceeding seeking to enjoin the consummation of such
transactions or to impose liability on the Parties hereto in connection
therewith or to prohibit or limit the ownership or operation by Buyer of any
portion of the Business or Purchased Assets.

(d) Consents and Approvals. Seller shall have received all consents (or in lieu
thereof waivers) and approvals required to be obtained in connection with the
consummation of the transactions contemplated hereunder, including those set
forth on Schedule 5.1(d), and all applicable waiting periods related to the HSR
Act shall have expired.

(e) Bill of Sale. Seller shall have executed and delivered to Buyer a Bill of
Sale and Assumption Agreement, substantially in the form of Exhibit C hereto.

(f) Patent and Trademark Assignments. Seller shall have executed and delivered
customary patent, trademark or other similar assignments in favor of Buyer for
item of Registered Seller Proprietary Rights included as a Purchased Asset
hereunder.

(g) Receipt of Schedules to the Agreement. Buyer shall have received Schedule A4
(Furniture, Fixtures, Equipment, etc.) and Schedule A5 (Other Items of Property)
and such schedules shall be satisfactory to Buyer.

(h) Transitional Services Agreement. Seller shall have executed and delivered to
Buyer the Transitional Services Agreement.

(i) No Proceedings. There shall not be pending or threatened any investigation
or Proceeding to which a Governmental Authority is a party (i) seeking to
restrain or prohibit the consummation of the transactions contemplated hereby or
(ii) seeking to prohibit or limit the ownership or operation by the Buyer of any
portion of the Business or the Purchased Assets.

(j) FIRPTA Certificate. Any transferor of a “United States real property
interest” (as defined in Section 897(c) of the Code) shall have delivered to the
Buyer a certificate signed by such transferor to the effect that such transferor
is not a “foreign person” as defined in Section 1445 of the Code.

 

34



--------------------------------------------------------------------------------

(k) Material Adverse Effect. There shall not have occurred or arisen after the
date hereof, and prior to Closing, any Material Adverse Effect.

(l) 2007 Audited Financials. Seller shall have delivered the audited balance
sheet for the Business and the related audited consolidated statement of income
for the Business as of and for the twelve month period ended December 31, 2007.

5.2 Conditions to Obligations of Seller. The obligations of Seller to consummate
the sale of the Purchased Assets pursuant to this Agreement are subject to the
satisfaction, at or before the Closing, of the following conditions, any of
which may be waived by Seller:

(a) Representations and Warranties; Performance of Obligations. The
representations and warranties of Buyer set forth in Article III shall be true
and correct (disregarding all qualifications or limitations as to “materiality,”
“Material Adverse Effect” and words of similar import set forth therein) at and
as of the Closing Date as if made on the Closing Date (except to the extent
expressly made as of an earlier date, in which case as of such date), except
where the failure of such representations and warranties, to be so true and
correct would not have a Material Adverse Effect. Buyer shall have performed or
complied in all material respects with the agreements and obligations necessary
to be performed or complied with by Buyer under this Agreement prior to the
Closing Date.

(b) Certificates and Deliveries by Buyer. Seller shall have received from Buyer
(i) a certificate dated the Closing Date, executed by the Buyer, certifying that
the conditions specified in Section 5.2(a) have been fulfilled, and (ii) a
certificate dated the Closing Date, executed by the Buyer, certifying that the
resolutions attached to such certificate were duly adopted by the board of
directors of Buyer and that such resolutions remain in full force and effect,
authorizing and approving the execution by Buyer of this Agreement and other
documents related to this transaction and approving the consummation by Buyer of
the transactions contemplated by such agreements and documents.

(c) No Injunction. No preliminary or permanent injunction or order that would
prohibit or restrain the consummation of the transactions contemplated hereunder
shall be in effect, and no Governmental Entity or other Person shall have
commenced an action or proceeding seeking to enjoin the consummation of such
transactions or to impose liability on the Parties hereto in connection
therewith.

(d) Consents and Approvals. Buyer shall have received all consents and approvals
required to be obtained by Buyer in connection with the consummation of the
transactions contemplated hereunder.

(e) Bill of Sale. Buyer shall have executed and delivered to Seller a Bill of
Sale and Assumption agreement substantially in the form of Exhibit C hereto.

(f) Transitional Services Agreement. Buyer shall have executed and delivered to
Seller the Transitional Services Agreement.

 

35



--------------------------------------------------------------------------------

ARTICLE VI

Closing Date and Termination of Agreement

6.1 Closing Date. Subject to the satisfaction or waiver of each of the
conditions set forth in Article V, the closing for the consummation of the
purchase and sale contemplated by this Agreement (the “Closing”) shall, unless
another date or place is agreed to in writing by Buyer and Seller, take place at
the offices of Heller Ehrman LLP located at 275 Middlefield Road, Menlo Park,
California, within three days of the satisfaction (or waiver) of all conditions
to Closing set forth in Article V (the “Closing Date”); provided, however, that
subject to the satisfaction (or waiver) of all conditions to Closing set forth
in Article V, the Closing Date shall not be later than April 1, 2008.

6.2 Termination of Agreement. This Agreement may be terminated and abandoned at
any time prior to the Closing:

(a) by mutual consent of Buyer and Seller;

(b) by Buyer, upon written notice to Seller at any time, if satisfaction of any
of the conditions specified in Section 5.1 becomes impossible and such condition
has not been waived by Buyer;

(c) by Seller, upon written notice to Buyer at any time, if satisfaction of any
of the conditions specified in Section 5.2 becomes impossible and such condition
has not been waived by Seller; or

(d) by any party to this Agreement provided that such party has not
intentionally delayed the Closing, if the Closing, including the funding
contemplated by Section 1.2 hereof, has not occurred by June 2, 2008.

6.3 Effect of Termination. In the event of termination of this Agreement as
provided in Section 6.2, written notice thereof shall be promptly given by the
terminating party to the other parties and thereafter this Agreement shall
forthwith become void; provided, however, that any party which breached this
Agreement shall remain responsible for any damages caused to the other party due
to such breach.

ARTICLE VII

Indemnification

7.1 Indemnification by Seller. After the Closing Date and subject to the
additional provisions set forth in this Article VII, Seller shall indemnify
Buyer and Buyer’s stockholders, officers, directors, employees and
representatives (each a “Buyer Indemnitee”) against, and hold each Buyer
Indemnitee harmless from, any and all claims, losses, damages, liabilities,
payments and obligations, and all expenses, including, without limitation,
reasonable legal fees and costs of settlement (collectively “Losses”), incurred,
suffered, sustained or required to be paid, directly or indirectly, by, or
imposed upon, such Buyer Indemnitee resulting from, related to or arising out of
(i) any breach or inaccuracy as of the date hereof or the Closing Date of any
representation or warranty of Seller contained in this Agreement or the
Transaction Agreements delivered to Buyer pursuant to the provisions of this
Agreement or the Transaction Agreements

 

36



--------------------------------------------------------------------------------

(in each case, determined without regard to any qualifications therein
referencing the terms “materiality,” “Material Adverse Effect,” or other terms
of similar import or effect); (ii) any breach by the Seller or any failure of
Seller to perform any of the covenants or obligations contained in this
Agreement or the Transaction Agreements delivered to Buyer pursuant to the
provisions of this Agreement or the Transaction Agreements; (iii) the Excluded
Assets and the Excluded Liabilities; and (iv) Losses from breach of contract or
other claims made by any party alleging to have had a contractual or other right
to acquire the Business or the Purchased Assets.

7.2 Indemnification by Buyer. After the Closing Date and subject to the
additional provisions set forth in this Article VII, Buyer shall indemnify
Seller and Seller’s stockholders, officers, directors, employees and
representatives (each a “Seller Indemnitee”) against, and hold each Seller
Indemnitee harmless from, any and all Losses, incurred, suffered, sustained or
required to be paid, directly or indirectly, by, or imposed upon, such Seller
Indemnitee resulting from, related to or arising out of (i) any breach or
inaccuracy of any representation or warranty of Buyer contained in this
Agreement or the Transaction Agreements delivered to Seller pursuant to the
provisions of this Agreement or the Transaction Agreements (in each case,
determined without regard to any qualifications therein referencing the terms
“materiality,” “Material Adverse Effect,” or other terms of similar import or
effect); (ii) any breach by the Buyer or any failure of Buyer to perform any of
the covenants contained in this Agreement or the Transaction Agreements
delivered to Seller pursuant to the provisions of this Agreement or the
Transaction Agreements; and (iii) the Assumed Liabilities.

7.3 Losses. As used herein, “Losses” are not limited to matters asserted by
third parties, but include Losses incurred or sustained by an Indemnitee in the
absence of claims by third parties.

7.4 Third Party Claims.

(a) If any Buyer Indemnitee or Seller Indemnitee (each referred to as an
“Indemnitee”) receives notice of the assertion by any third party of any claim
or of the commencement by any such third party of any action (any such claim or
action being referred to herein as an “Indemnifiable Claim”) with respect to
which Seller or Buyer (each referred to as “Indemnitor”) are or may be obligated
to provide indemnification, the Indemnitee shall promptly notify the Indemnitor
in writing (the “Claim Notice”) of the Indemnifiable Claim; provided, that the
failure to provide such notice shall not relieve or otherwise affect the
obligation of the Indemnitor to provide indemnification hereunder, except to the
extent that any Losses directly resulted or were caused by such failure.

(b) The Indemnitors shall have thirty days after receipt of the Claim Notice
(unless the claim or action requires a response before the expiration of such
thirty-day period, in which case the Indemnitors shall have until the date that
is ten days before the required response date) to acknowledge responsibility and
undertake, conduct and control, through counsel of its own choosing, and at its
expense, the settlement or defense thereof, and the Indemnitees shall cooperate
with the Indemnitors in connection therewith; provided, that (i) the Indemnitor
shall permit the Indemnitee to participate in such settlement or defense through
counsel chosen by the Indemnitee, provided that the fees and expenses of such
Indemnitee’s counsel shall not be borne by the Indemnitors, (ii) the Indemnitor
shall not settle any Indemnifiable Claim without the

 

37



--------------------------------------------------------------------------------

Indemnitee’s consent if the settlement (A) requires the Indemnitee to admit
wrongdoing, pay any fines or refrain from any action, (B) does not include a
full release of Indemnitee or (C) may reasonably be expected to impact the
ongoing operations of the Business, and (iii) if, in the opinion of counsel to
the Indemnitor, either (x) the Indemnitee has separate defenses from the
Indemnitor or (y) there is a conflict of interest between the Indemnitor and
Indemnitee or (z) there is any danger of criminal liability of the Indemnitee,
then the Indemnitee shall be permitted to retain special counsel of its own
choosing at the expense of the Indemnitor. So long as the Indemnitor is
vigorously contesting any such Indemnifiable Claim in good faith, the Indemnitee
shall not pay or settle such claim without the Indemnitor’s consent, which
consent shall not be unreasonably withheld.

(c) If the Indemnitor does not notify the Indemnitee within thirty days after
receipt of the Claim Notice (or before the date that is ten days before the
required response date, if the claim or action requires a response before the
expiration of such thirty day period), that it acknowledges responsibility and
elects to undertake the defense of the Indemnifiable Claim described therein,
the Indemnitee shall have the right to contest, settle or compromise the
Indemnifiable Claim in the exercise of its reasonable discretion; provided, that
the Indemnitee shall notify the Indemnitor of any compromise or settlement of
any such Indemnifiable Claim.

7.5 Survival Period. The representations and warranties contained in this
Agreement or in any certificate, schedule or document delivered hereunder shall
survive the Closing Date as follows:

(a) the representations and warranties in Section 2.1 (Organization),
Section 2.2 (Authorization), Section 2.12 (Brokers), Section 3.1 (Organization
and Qualification), and Section 3.2 (Authorization) shall terminate on the date
that is 30 days following the expiration date of the applicable statute of
limitations; and

(b) all other representations and warranties contained in this Agreement or in
any certificate, schedule or document delivered hereunder shall survive the
Closing Date until 11:59 p.m. California time on the date that is 12 months
following the Closing Date.

The indemnification obligations under Section 7.1(iii) and 7.2(iii) and the
covenants of Buyer set forth in Section 1.2 of this Agreement shall survive the
Closing indefinitely and all other covenants to be performed after the Closing
Date under this Agreement, including without limitation, the indemnification
obligations under Section 7.1 (ii), 7.1(iv) and 7.2(ii), shall survive the
Closing Date until 11:59 p.m. California time on the date that is 30 days
following the later of the expiration date of the applicable statute of
limitations or the time for performance thereof. Notwithstanding the foregoing,
any representation, warranty, covenant or agreement that would otherwise
terminate will continue to survive if a Claim Notice shall have been timely
given in good faith based on facts reasonably expected to establish a valid
claim under this Article VII on or prior to such termination date, until the
related claim for indemnification has been satisfied or otherwise resolved as
provided in this Article VII. Neither the period of survival nor the liability
of Seller or Buyer (as the case may be) with respect to Buyer’s or Seller’s
representations and warranties shall be affected by any investigation made at
any time (whether before or after the Closing Date) by or on behalf of Seller or
Buyer or by any actual, implied or constructive knowledge or notice of any facts
or circumstances that Seller or Buyer may have as a result of any such
investigation or otherwise. The Parties hereto agree that reliance shall not be
an element of any claim for misrepresentation or indemnification under the
Agreement.

 

38



--------------------------------------------------------------------------------

7.6 Limits on Indemnification. Except with respect to Excluded Liabilities (in
the case of Seller) and Assumed Liabilities (in the case of Buyer), and except
with respect to claims for equitable remedies and claims based on fraud, neither
Buyer nor Seller shall have an indemnification obligation for any amount for
Losses arising out of or resulting from the causes enumerated in Sections 7.1(i)
or 7.2(i), as appropriate, in excess of fifty percent (50%) of the Cash Purchase
Price, and neither Buyer nor Seller shall have any indemnification obligation
arising out of or resulting from the causes enumerated in Section 7.1(i) or
7.2(i), as appropriate, until the amount of all claimed indemnity payments
exceeds $2,000,000, after which time Buyer or Seller, as appropriate, shall be
liable for all such indemnity payments above such amount; provided, however,
that the foregoing limitations shall not apply to recovery for an inaccuracy in
or breach of a representation or warranty contained in Section 2.1
(Organization), Section 2.2 (Authorization), Section 2.12 (Brokers), Section 3.1
(Organization and Qualification) or Section 3.2 (Authorization).

7.7 Treatment of Indemnification Payments. Each of Buyer and Seller agrees to
treat any payment made under this Article VII as an adjustment to the Cash
Purchase Price.

7.8 Pre-Closing Infringement Indemnification.

(a) Seller will defend, indemnify and hold harmless the Buyer Indemnitees from
and against any damages from any third party (other than any Affiliates of
Buyer) suit, claim or proceeding (including any court costs, reasonable
attorneys’ fees, and related litigation or arbitration expenses) brought against
Buyer between the Closing Date and the third anniversary of the Closing Date
arising out of or related to infringement or misappropriation by the Business
Products sold by Seller prior to the Closing Date of third-party intellectual
property rights, including without limitation patent, copyright and trade secret
rights (“Special Indemnification Matters”).

(b) Seller will not have liability under this Section 7.8 to the extent the
infringement or misappropriation of third-party intellectual property rights
arises from (i) Buyer’s modification of the Business Products, or (ii) the
combination of the Business Products with programs, data, equipment or materials
not supplied by Seller (if such infringement would have been avoided by the use
of the Business Products without such programs, data equipment or materials).

(c) Seller’s obligation to indemnify Buyer pursuant to this Section 7.8 shall
only arise if: (i) Buyer promptly notifies Seller in writing of the claim;
(ii) Seller has sole control of the defense and of any negotiations for its
settlement; and (iii) Buyer provides Seller with reasonable assistance (at
Seller’s expense), information, and authority necessary to perform the above.
Notwithstanding anything to the contrary in the foregoing, Buyer shall be
entitled to engage its own counsel at its own expense to participate in such
defense and any negotiations, and Seller shall not make any admission that would
be binding upon or detrimental to Buyer or make any compromise or settlement
that would result in liability to Buyer without Buyer’s express prior written
consent, such consent not to be unreasonably withheld or delayed.

 

39



--------------------------------------------------------------------------------

(d) Without limiting Seller’s obligations pursuant to Section 7.8(a), Seller
shall have the right but not the obligation, to procure for the benefit of
Buyer, at Seller’s expense, the right or license to any intellectual property
alleged to have been infringed or misappropriated.

(e) THIS SECTION 7.8 SETS FORTH SELLER’S SOLE AND EXCLUSIVE OBLIGATIONS WITH
RESPECT TO THE SPECIAL INDEMNIFICATION MATTERS. For the avoidance of doubt, this
Section 7.8(e) is not intended to limit Seller’s liability for breaches of
Section 2.5.

(f) SELLER’S OBLIGATION UNDER THIS SECTION 7.8 SHALL NOT EXCEED TWENTY PERCENT
(20%) OF THE CASH PURCHASE PRICE.

ARTICLE VIII

Miscellaneous

8.1 Further Actions. From time to time, as and when requested by any party
hereto, each other party shall execute and deliver, or cause to be executed and
delivered, such documents and instruments and shall take, or cause to be taken,
such further or other actions as the requesting party may reasonably deem
necessary or desirable to carry out the intent and purposes of this Agreement,
to transfer, assign and deliver the Purchased Assets to Buyer and its respective
successors and assigns effective as of the Closing (or to evidence the
foregoing) and to consummate and give effect to the other transactions,
covenants and agreements contemplated hereby. To the extent that the rights of
Seller under any Contract may not be assigned without the consent of another
person which has not been obtained by Seller prior to the Closing, neither this
Agreement nor the Bill of Sale and Assumption Agreement shall constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful. If any such consent has not been obtained or if
any attempted assignment would be ineffective or would impair Buyer’s rights
under the instrument in question so that Buyer would not effectively acquire the
benefit of all such rights, then Seller, to the maximum extent permitted by law
and the instrument, shall, at Buyer’s request and expense, act as Buyer’s agent
in order to obtain for Buyer the benefits thereunder and cooperate, to the
maximum extent permitted by law and the instrument, with Buyer in any other
reasonable arrangement designed to provide such benefits to Buyer (including,
without limitation, by entering into an equivalent arrangement). Notwithstanding
Buyer’s decision to consummate the Closing in the absence of any such consent,
after the Closing Seller shall use its commercially reasonable efforts to obtain
all such consents and, if and when any is obtained, Seller shall promptly assign
the instrument in question to Buyer.

8.2 Expenses. Except as expressly set forth herein, Seller and Buyer shall each
bear their own legal fees and other costs and expenses with respect to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereunder.

8.3 Entire Agreement. This Agreement, which includes the Schedules and the
Exhibits hereto and the other documents, agreements and instruments executed and
delivered pursuant to this Agreement, contains the entire agreement between the
Parties hereto with respect to the transactions contemplated by this Agreement
and supersedes all prior arrangements, understandings, proposals, prospectuses,
projections and related materials with respect thereto, other than the
Non-Disclosure Agreements between Buyer and Seller.

 

40



--------------------------------------------------------------------------------

8.4 Descriptive Headings; Definitions. The descriptive headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction of any provision of this Agreement. As used in this Agreement,
the term:

(i) “Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust or unincorporated organization or association
or other form of business enterprise;

(ii) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under Common Control with, such Person, and “Control”
(including, with its correlative meanings, the terms “Controlling”, “Controlled
by” and “under Common Control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by Contract or
otherwise;

(iii) “Contract” means any written, oral or other agreement, contract,
subcontract, lease, sublease, mortgage, indenture, deed of trust, pledge,
understanding, arrangement, instrument, note, bond, option, warranty, purchase
order, license, sublicense, guarantee, insurance policy, benefit plan, permit,
franchise or other instrument, obligation, commitment or undertaking of any
nature; and

(iv) “GAAP” United States generally accepted accounting principles, as in effect
from time to time, consistently applied.

8.5 Notices. All notices or other communications which are required or permitted
hereunder shall be in writing and shall be sufficiently given if (a) delivered
personally or (b) sent by registered or certified mail, postage prepaid, or
(c) sent by overnight courier with a nationally recognized courier, or (d) sent
via facsimile confirmed in writing in any of the foregoing manners, as follows:

 

If to Seller:    Macrovision Corporation    2830 De La Cruz Boulevard    Santa
Clara, California 95050    Attention: Alfred J. Amoroso, President    and Chief
Executive Officer    Facsimile No.: 408-567-1810 With a copy to:    Heller
Ehrman LLP    275 Middlefield Road    Menlo Park, CA 94025    Attention: Jon
Gavenman    Facsimile No.: 650-324-6635

 

41



--------------------------------------------------------------------------------

If to Buyer:    Flexco Holding Company, Inc.    Attention: Orlando Bravo    c/o
Thoma Cressey Bravo, Inc.    600 Montgomery Street, 32nd Floor    San Francisco,
CA 94111    Facsimile No.: 415-392-6480 With a copy to:    Kirkland & Ellis LLP
   200 East Randolph Drive    Chicago, Illinois 60601    Attention: Gerald T.
Nowak    Facsimile No.: 312-861-2200

If sent by mail, notice shall be considered delivered five (5) business days
after the date of mailing, and if sent by any other means set forth above,
notice shall be considered delivered upon receipt thereof. Any party may by
notice to the other parties change the address to which notice or other
communications to it are to be delivered or mailed.

8.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the choice
of law principles thereof.

8.7 Assignability. This Agreement shall inure to the benefit of and be binding
upon the Parties hereto and their respective successors and permitted assigns.
This Agreement shall not be assignable by any party without the written consent
of the other parties and any such purported assignment by any party without such
consent shall be void, except that any or all rights of Buyer to receive the
performance of the obligations of Seller hereunder and rights to assert claims
against Seller in respect of any inaccuracy in or breach of any representations,
warranties or covenants of Seller hereunder, may be assigned by Buyer to any
Affiliate of Buyer or to a buyer of the Business, and the Buyer may assign this
Agreement, such rights and its rights under the Transaction Agreements to one or
more lenders as collateral security.

8.8 Waivers and Amendments. Any amendment or supplementation of this Agreement
shall be effective only if in writing signed by each of the Parties hereto. Any
waiver of any term or condition of this Agreement shall be effective only if in
writing signed by the party giving the waiver. A waiver of any breach or failure
to enforce any of the terms or conditions of this Agreement shall not in any way
affect, limit or waive a Party’s rights hereunder at any time to enforce strict
compliance thereafter with every term or condition of this Agreement, except to
the extent such future rights are specifically included within the scope of such
written waiver.

8.9 Third Party Rights. Notwithstanding any other provision of this Agreement,
and except as expressly provided in Article VII hereof or as permitted pursuant
to Section 8.7 hereof, this Agreement shall not create benefits or rights on
behalf of any shareholder or employee of Seller, or any other Person (including
without limitation any broker or finder), and this Agreement shall be effective
only as between the Parties hereto, their successors and permitted assigns.

 

42



--------------------------------------------------------------------------------

8.10 Public Announcements. None of the parties to this Agreement or their
Affiliates shall make, or cause to be made, any press release or public
announcement with respect to this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media with respect thereto without
the prior written consent of the other party, and the parties shall cooperate as
to the timing and contents of any such press release or public announcement;
provided, however, that such prior written consent (i) shall not be unreasonably
withheld, conditioned or delayed and (ii) shall not be required for releases,
announcements or communications required to comply with any applicable Law or
Nasdaq requirements.

8.11 Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction, be invalid or
unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable such term or provision in any other
jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or enforceable.

8.12 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement. Facsimile
signatures shall be treated as if they were originals.

[SIGNATURE PAGE FOLLOWS]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above written.

 

MACROVISION CORPORATION By:   /s/ Alfred J. Amoroso Name:   Alfred J. Amoroso
Title:   President and Chief Executive Officer

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------

“BUYER”    

FLEXCO HOLDING COMPANY, INC.

a Delaware corporation

      By:   /s/ Seth Boro       Name:   Seth Boro       Title:   Secretary

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

Transitional Services Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Purchased Assets

Proprietary Rights. All Intellectual Property owned or purported to be owned by
Seller that (i) is used, exercised or exploited (“Used”) primarily by the
Business, including in the Products and brands within the Business or (ii) if
not assigned to Buyer hereunder, would be infringed after the Closing by Buyer’s
operation of the Business in a manner substantially similar to the operation of
the Business by Seller prior to the Closing, including but not limited to, all
of Seller’s right, title and interest in, to and under (i) all patents,
inventions (whether or not patented or able to be patented), works of
authorship, data, technology, know-how, trade secrets, ideas and information,
designs, formulas, algorithms, processes, methods, schematics and computer
software (in source code and/or object code format) primarily related to the
Business; (ii) all trade names, trade and service marks, logos, domains, URLs,
websites, addresses, and other designations primarily related to the Business
(“Marks”); and (iii) to the extent primarily related to the Business, patent
rights, Mark rights, copyrights, trade secret rights, moral rights, and all
other intellectual and industrial property rights of any sort throughout the
world and all applications, registrations, issuances and the like with respect
thereto (“IP Rights”) (collectively, the “Purchased Intellectual Property”), and
all rights to sue for past, present or future infringement of any of the
foregoing; in each case, except with respect to the Licensed Assets and the
Licensed-Back Assets.

Customer Lists, Marketing Materials and Documentation. All customer lists,
vendor lists or other documents primarily used by, or primarily held for use by,
Seller in the Business, including, but not limited to, correspondence, credit
information, manuals, data, sales, marketing, training and advertising
materials, files and form contracts specifically relating to the Business, the
Purchased Assets described in the other clauses of this Exhibit B or to the
Assumed Liabilities, including, but not limited to, the files and records, if
any, which reflect the principal terms of each Assumed Contract.

Contracts. All of Seller’s rights and interests under the following Contracts:
(A) all Contracts listed on Schedule A1 as “Assumed Contracts,” (B) all customer
Contracts of the type specified on Schedule A1 of the Disclosure Schedule,
(C) all Contracts that Buyer approves in writing prior to Closing, and (D) all
other Contracts exclusively relating to the conduct or operation of the Business
or to which any of the Purchased Assets or Assumed Liabilities is subject which
either are entered into after the date hereof in accordance with the terms
hereof, or which Buyer determines to assume at Closing including, in the cases
of clauses (A), (B), (C) and (D), all rights to receive goods and services
purchased pursuant to such Contracts and all claims and rights to take any other
actions arising out of or related to such Contracts or the Purchased Assets, or
in respect thereof (collectively, the “Assumed Contracts”).

Books and Records. Copies of all business, accounting and financial records
pertaining to or necessary for the operation of the Business or the Purchased
Assets or the Assumed Liabilities including any and all data and records
pertaining to the Retained Employees to the extent not prohibited under
applicable Law and lists of customers, suppliers, vendors, distributors and
sales prospects to the extent not prohibited under applicable law, and sales
literature, promotional literature, brochures, user manuals, graphics, artwork,
and other selling and advertising materials.

 

B-1



--------------------------------------------------------------------------------

Authorizations. All federal, foreign, state, local or other governmental
consents, licenses, permits, grants or authorizations and the like owned, held
or utilized by Seller primarily in the operation of the Business, subject to
Section 8.1 of the Agreement, to the extent Seller is permitted to assign the
same to Buyer and does not need to retain them to operate Seller’s remaining
businesses, including, but not limited to, those which are listed on Schedule A2
(the “Authorizations”).

Inventory. All items of inventory primarily used or held for use primarily in
connection with the Business (the “Inventory”), including, but not limited to,
those items listed or described on Schedule A3 as of the date hereof; Seller
shall provide an updated Schedule A3 as of the Closing Date, which schedule may,
with the prior written consent of Buyer, which consent shall not be unreasonably
withheld, be adjusted, as necessary, within five (5) business days after the
Closing Date to reflect adjustments occurring prior to the Closing Date,
accompanied by a certificate signed by Seller’s Chief Financial Officer and
delivered to Buyer.

Furniture, Fixtures, Equipment, etc. Those items of furniture, fixtures,
leasehold improvements, equipment, computers, computer software (subject to
Section 8.1, to the extent assignable or transferable), photocopy machines and
office supplies, whether owned or leased by Seller, primarily used in or held
for use primarily in the Business (the “Furniture, Fixtures and Equipment” or
“Equipment”) including, but not limited to those that are listed on Schedule A4
or that have otherwise been identified in writing as such by the mutual
agreement of the Parties (but excluding those that are specifically identified
as excluded on Schedule A4 or that have otherwise been specifically identified
in writing as excluded by the mutual agreement of the Parties). For the
avoidance of doubt, Equipment shall include Seller’s Pivotal CRM system but
shall not include any other back-office systems such as financial, information
technology or email systems.

Accounts Receivable. All accounts receivable of the Business and all notes,
bonds and other evidences of indebtedness and rights of the Business to receive
payments, in each case related to the Business arising in the ordinary course of
business consistent with past practice and included in the calculation of
Closing Working Capital and calculated in accordance with GAAP (“Accounts
Receivable”).

Other Items of Property. All other items of property, supplies or other assets
other than the Excluded Assets, primarily used by or held for use primarily by
Seller in connection with the Business including those that are listed on
Schedule A5 or that have otherwise been identified as such by the mutual
agreement of the Parties (“Other Items of Property”).

Goodwill. All goodwill associated with the Business and any of the assets,
properties and rights set forth above.

Leased Facilities. The leases in the current headquarters and sales facilities
of the Business (to the extent assignable or transferable) located in
Schaumburg, Illinois, Maidenhead, England and Cheshire, England, respectively
(collectively, the “Facilities”).

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Bill of Sale and Assumption Agreement